 

 

 

 

 

 

STANDARD INDUSTRIAL COMMERCIAL MULTI-TENANT LEASE – NET
AIR COMMERCIAL REAL ESTATE ASSOCIATION

1.         Basic Provisions (“Basic Provisions”)

1.1       Parties: This Lease (“Lease”), dated for reference purposes only
August 3, 2007 is made by and between Irvine Business Properties, a California
General Partnership                              

(“Lessor”) and Pro-Dex, Inc., a Colorado corporation (“Lessee”), (collectively
the “Parties”, or individually a “Party”).

1.2(a)   Premises: That certain portion of the Project (as defined below),
including all improvements therein or to be provided by Lessor under the terms
of this Lease, commonly known by the street address of  2361 McGaw Avenue (the
“Building”), located in the City of Irvine, County of Orange, State of
California, with zip code 92614, as outlined on Exhibit A attached hereto and
consisting of (describe bristly the nature of the Premises):  approximately
28,180 square feet of office and industrial space in the Building (as depicted
on the attached Exhibit A (the “Premises”) together with a license to use
ninety-nine (99) unreserved, in-common within the parking areas on the parcel
depicted on attached Exhibit B3 (the “Parking License”) (See Addendum Paragraph
51.). In addition to Lessee’s rights to use and occupy the Premises as
hereinafter specified, Lessee shall have non-exclusive rights to the any utility
raceways of the building containing the Premises (“Building”) and to the Common
Areas (as defined in Paragraph 2.7 below), but shall not have any rights to the
roof or exterior walls of the Building or to any other buildings in the Project.
The Premises, the Building, the Common Areas, the land upon which they are
located, along with all other buildings and improvements thereon, are herein
collectively referred to as the “Project.” (See also Paragraph 2)

1.2(b)   Parking: ninety-nine (99) unreserved vehicle parking spaces. (See also
Paragraph 2.6)

1.3       Term: ten (10)  years and zero (0) months (“Original Term”) commencing
on the Commencement Date (as defined in Addendum Paragraph 53) and ending ten
(10) years thereafter (“Expiration Date”). (See also Paragraph 3)

1.4       Early Possession: immediately upon Lease execution (“Early Possession
Date”).  (See also Paragraphs 3.2 and 3.3)

1.5       Base Rent: $30, 998.00 per month (“Base Rent”), payable on the first
(lst) day of each month commencing on the Commencement Date . (See also
Paragraph 4)  þ If this box is checked, there are provisions in this Lease for
the Base Rent to be adjusted.

1.6       Lessee’s Share of Common Area Operating Expenses:  sixty-five  percent
(65%) (“Lessee’s Share”). Lessee’s Share has been calculated by dividing the
approximate square footage of the Premises by the approximate square footage of
the Project. In the event that the size of the Premises and/or the Project are
modified during the term of this Lease, Lessor shall recalculate Lessee’s Share
to reflect such modification.

1.7       Base Rent and Other Monies Paid Upon Execution:

(a)        Base Rent: $30,998.00 for the first thirty (30) days of the Original
Term.

(b)        Common Are Operating Expenses: $3,736.00 for the first thirty 30)
days of the Original Term.

(c)        Security Deposit: $40,297.00   (“Security Deposit”). (See also
Paragraph 5)

(d)        Other: $________ for ____________________________________.

(e)        Total Due Upon Execution of this Lease: $75,031.00

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

1.8       Agreed Use: General business office, sales, training, light assembly,
metal and  plastic machine operations and associated processes, warehouse,
distribution, and other related lawful uses consistent with the Existing Zoning
and Paragraph 58 of the Addendum. (See also Paragraph 6)

1.9       Insuring Party. Lessor is the “Insuring Party”, (See also Paragraph 8)

1.10     Real Estate Brokers: (See also Paragraph 15)

(a)        Representation: The following real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):

þGrubb & Ellis Company (Gary Allen) represents Lessor exclusively (“Lessor’s
Broker”);

þCresaPartners (Jeffrey Sheppard) represents Lessee exclusively (“Lessee’s
Broker”); or

o ___________________________ represents both Lessor and Lessee (“Dual Agency.

(b)        Payment to Brokers: Subject to paragraph 15, below, upon execution
and delivery of this Lease by both Parties, Lessor shall pay to Lessor’s Broker
the brokerage fee subject to the terms of a separate written agreement for the
brokerage services rendered by Lessor’s Broker.

1.11     Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by None (“Guarantor”). (See also Paragraph 37)

1.12     Attachments. Attached hereto are the following, all of which constitute
a part of this Lease:

þ an Addendum consisting of Paragraphs 50 through 74;

þ a site plan depicting the Premises; Exhibit A

þ a site plan depicting the Project; Exhibit B

þ a current set of the Rules and Regulations for the Project; Exhibit C

o a current set of the Rules and Regulations adopted by the owners’ association;

þ a Work Letter; Exhibit D;

þ other (specify); Environmental Questionnaire and Disclosure Statement (Exhibit
E) Lease Rider No. 1 - Permitted Transfers

2.         Premises.

2.1       Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. Unless otherwise provided
herein, any statement of size set forth in this Lease, or that may have been
used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size is mom or less. NOTE: Lessee is advised to verify the actual
size prior to executing this Lease.

 

 

 

-2-

--------------------------------------------------------------------------------

 


 

 

 

 

2.2       Condition. Lessor shall deliver that portion of the Premises contained
within the Building (“Unit”) to Lessee broom clean and free of debris on the
Commencement Date or the Early Possession Date, whichever first occurs (“Start
Date”), and, so long as the required service contracts described in Paragraph
7.1(b) below are obtained by Lessee and in effect within thirty days following
the Start Date, warrants that the existing electrical, plumbing, fire sprinkler,
lighting, heating, ventilating and air conditioning systems (“HVAC”), loading
doors, sump pumps, if any, and all other such elements in the Unit, other than
those constructed by Lessee (or required to be constructed by Lessee), shall be
in good operating condition on said date, that the structural elements of the
roof, bearing walls and foundation of the Unit shall be free of material
defects, and that the Unit does not contain hazardous levels of any mold or
fungi defined es toxic under applicable state or federal law. If a
non-compliance with such warranty exists as of the Start Date, or it one of such
systems or elements should malfunction or fail within the appropriate warranty
period. Lessor shall, as Lessor’s sole obligation with respect to such matter,
except as otherwise provided in this Lease, promptly after receipt of written
notice from Lessee setting forth with specificity the nature and extent of such
non-compliance, malfunction or failure, rectify same at Lessors expense. The
warranty periods shall be as follows, (i) 6 months as to the HVAC systems, and
(ii) 30 days as to the remaining systems and other elements of the Unit,
commencing on the Start Date. If Lessee does not give Lessor the required notice
within the appropriate warranty period, correction of any such non-compliance,
malfunction or failure shall be the obligation of Lessee at Lessee’s sole cost
and expense (except for the repairs to the fire sprinkler systems, roof,
foundations, and/or bearing walls - see Paragraph 7).

2.3       Compliance. Lessor warrants that to the best of its actual knowledge
the improvements on the Premises and the Common Areas comply with the building
codes that were in effect at the time that each such improvement, or portion
thereof, was constructed, and also with all applicable laws. covenants or
restrictions of record, regulations, and ordinances in effect on the Start Date
only, including Premises compliance with the ADA and Title 24 without regard to
Tenant’s intended use for the Premises without regard to the applicability,
enforcement or implementation of such requirements in connection with the
construction of the Tenant improvements or Tenant’s use of the Premises
(“Applicable Requirements”). Said warranty does not apply to the use to which
Lessee will put the Premises, modifications which may be required by the
Americans with Disabilities Act or any similar laws as a result of Lessee’s use
(see Paragraph 49), or to any Alterations or Utility Installations (as defined
in Paragraph 7.3(a)) made or to be made by Lessee or improvements that may be
required by laws, covenants, restrictions and regulations otherwise applicable
to or resulting from the Lessee improvements or Tenant’s use of the Premises.
NOTE: Lessee is responsible for determining whether or not the Applicable
Requirements and especially the zoning are appropriate for Lessee’s intended
use, and acknowledges that past uses of the Premises may no longer be allowed.
It the Premises do not comply with said warranty, Lessor shall, except as
otherwise provided, promptly after receipt of written notice from Lessee setting
forth with specificity the nature and extent of such non-compliance, rectify the
same at Lessor’s expense, provided, however, if Lessee does not give Lessor
written notice of a non-compliance with this warranty within 6 months following
the Start Date, correction of that non-compliance shall be the obligation of
Lessee at Lessee’s sole cost and expense. If the Applicable Requirements are
hereafter changed so as to require during the term of this Lease the
construction of an addition to or an alteration of the Unit, Premises and/or
Building, the remediation of any Hazardous Substance, or the reinforcement or
other physical modification of the Unit, Premises and/or Building (“Capital
Expenditure”), Lessor and Lessee shall allocate the cost of such work as
follows:

(a)        Subject to Paragraph 2.3(c) below, if such Capital Expenditures are
required as a result of the specific and unique use of the Premises by Lessee as
compared with uses by tenants in general, Lessee shall be fully responsible for
the cost thereof, provided, however that if such Capital Expenditure is required
during the last 2 years of this Lease and the cost thereof exceeds 6 months’
Base Rent, Lessee may instead terminate this Lease unless Lessor notifies
Lessee, in writing, within 10 days after receipt of Lessee’s termination notice
that Lessor has elected to pay the difference between the actual cost thereof
and the amount equal to 6 months’ Base Rent. If Lessee elects termination,
lessee shall immediately cease the use of the Premises which requires such
Capital Expenditure and deliver to Lessor written notice specifying a
termination date at least 90 days thereafter. Such termination date shall,
however, in no event be earlier than the last day that Lessee could legally
utilize the Premises without commencing such Capital Expenditure.

 

-3-

 

--------------------------------------------------------------------------------

 


 

 

 

 

(b)        If such Capital Expenditure is not the result of the specific and
unique use of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor shall pay for such Capital Expenditure and Lessee
shall only be obligated to pay, each month during the remainder of the term of
this Lease, on the date that on which the Base Rent is due, an amount equal to
144th of the portion of such costs reasonably attributable to the Premises.
Lessee shall pay interest on the balance but may prepay its obligation at any
time. If, however, such Capital Expenditure is required during the last 2 years
of this Lease or if Lessor reasonably determines that it is not economically
feasible to pay its share thereof, Lessor shall have the option to terminate
this Lease upon 90 days prior written notice to Lessee unless Lessee notifies
Lessor, in writing, within 10 days after receipt of Lessor’s termination notice
that Lessee will pay for such Capital Expenditure. If Lessor does not elect to
terminate, and fails to tender its share of any such Capital Expenditure, Lessee
may advance such funds and deduct same, with interest, from Rent until Lessor’s
share of such costs have been fully paid, if Lessee is unable to finance Lessors
share, or if the balance of the Rent due and payable for the remainder of this
Lease is not sufficient to fully reimburse Lessee on an offset basis, Lessee
shall have the right to terminate this Lease upon 30 days written notice to
Lessor. In any case, the parties agree that the Agreed Use defined in Paragraph
1.8 shall not be considered a specific and unique use of the Premises.

(c)        Notwithstanding the above, the provisions concerning Capital
Expenditures are intended to apply only to non-voluntary, unexpected, and new
Applicable Requirements. If the Capital Expenditures are instead triggered by
Lessee as a result of an actual or proposed change in use, change in intensity
of use, or modification to the Premises then, and in that event, Lessee shall
either: (i) immediately cease such changed use or intensity of use and/or take
such other steps as may be necessary to eliminate the requirement for such
Capital Expenditure, or (ii) complete such Capital Expenditure at its own
expense. Lessee shall not have any right to terminate this Lease.

2.4       Acknowledgements. Lessee acknowledges that: (a) it has been advised by
Lessor and/or Brokers to satisfy itself with respect to the condition of the
Premises (including but not limited to the electrical, HVAC, roof, and fire
sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Lessee’s intended use, (b) Lessee has made such investigation as
it deems necessary with reference to such matters and assumes all responsibility
therefor as the same relate to its occupancy of the Premises, and (c) neither
Lessor, Lessor’s agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease. In addition, Lessor acknowledges that: (i) Brokers have
made no representations, promises or warranties concerning Lessee’s ability to
honor the Lease or suitability to occupy the Premises, and (ii) it is Lessor’s
sole responsibility to investigate the financial capability and/or suitability
of all proposed tenants.

2.5       Intentionally Omitted.

 

 

-4-

--------------------------------------------------------------------------------

 


 

 

 

 

2.6       Vehicle Parking. Lessee shall be entitled to use the number of parking
spaces specified in Paragraph 1.2(b) on those portions of the Common Areas
designated from time to time by Lessor for parking. Lessee shall not use more
parking spaces than said number. Said parking spaces shall be used for parking
by vehicles no larger than full-size passenger automobiles or pick-up trucks,
herein called “Permitted Size Vehicles.” Lessor may regulate the loading and
unloading of vehicles by adopting Rules and Regulations as provided in Paragraph
2.9. No vehicles other than Permitted Size Vehicles may be parked in the Common
Area without the prior written permission of Lessor. In addition:

(a)        Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee’s employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.

(b)        Lessee shall not service or store any vehicles in the Common Areas.

(c)        If Lessee permits or allows any of the prohibited activities
described in this Paragraph 2.6, then Lessor shall have the right, without
notice, in addition to such other rights and remedies that it may have, to
remove or tow away the vehicle involved and charge the cost to Lessee, without
any liability thereto, which cost shall be immediately payable upon demand by
Lessor.

2.7       Common Areas Definition. The term “Common Areas” is defined as all
areas and facilities outside the Premises and within the exterior boundary line
of the Project and interior utility raceways and installations within the Unit
that are provided and designated by the Lessor from time to time for the general
non-exclusive use of Lessor, Lessee and other tenants of the Project and their
respective employees, suppliers, shippers, customers, contractors and invitees,
including parking areas, loading and unloading areas, trash areas, roadways,
walkways, driveways and landscaped areas. Notwithstanding the foregoing, Lessee
shall be responsible for its own trash service, water, utilities, electrical
services, janitorial services and other similar services as reasonably
determined by Lessor, which shall not constitute Common Areas.

2.8       Common Areas - Lessee’s Rights. Leaser grants to Lessee, for the
benefit of Lessee and its employees, suppliers, shippers, contractors, customers
and invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project. Under no circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, in the Common Areas. Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor’s designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, and liability in addition to such other rights and
remedies that it may have, to remove the property and charge the cost to Lessee,
which cost shall be immediately payable upon demand by Lessor.

2.9       Common Areas - Rules and Regulations. Lessor or such other person(s)
as Lessor may appoint shall have the exclusive control and management of the
Common Areas and shall have the right, from time to time, to establish, modify,
amend and enforce reasonable rules and regulations (“Rules and Regulations”) for
the management safety, care, and cleanliness of the grounds, the parking and
unloading of vehicles and the preservation of good order, as well as for the
convenience of other occupants or tenants of the Building and the Project and
their invitees. Lessee agrees to abide by and conform to all such Rules and
Regulations, and shall use its best efforts to cause its employees, suppliers,
shippers, customers, contractors and invitees to so abide and conform. Lessor
shall not be responsible to Lessee for the non-compliance with said Rules and
Regulations by other tenants of the Project.

2.10     Common Areas - Changes. Lessor shall have the right, in Lessor’s sole
discretion, from time to time:

 

-5-

 

--------------------------------------------------------------------------------

 


 

 

 

 

(a)        To make changes to the Common Areas, including, without limitation,
changes in the location, size, shape and number of driveways, entrances, parking
spaces, parking areas, loading and unloading areas, ingress, egress, direction
of traffic, landscaped areas, walkways and utility raceways;

(b)        To close temporarily any of the Common Areas for maintenance purposes
so long as reasonable access to the Premises remains available;

(c)        To designate other land outside the boundaries of the Project to be a
part of the Common Areas:

(d)        To change the number of buildings and improvements to the Common
Areas;

(e)        To use the Common Areas while engaged in making additional
improvements, maintenance, repairs or alterations to the Project, or any portion
thereof; and

(f)         To do and perform such other acts and make such other changes in, to
or with respect to the Common Areas and Project as Lessor may, in the exercise
of sound business judgment deem to be appropriate.

3.         Term.

3.1       Term. The Commencement Date, Expiration Date and Original Term of this
Lease are as specified in Paragraph 1.3.

3.2 Early Possession, If Lessee totally or partially occupies the Premises prior
to the Commencement Date to construct the Lessee improvements per Exhibit D, the
obligation to pay Base Rent and Lessee’s Share of Common Area Operating
Expenses, Real Property Taxes and insurance premiums shall be abated for the
period of such early possession. Any such early possession shall not affect the
Expiration Date.

3.3       See Work Letter Agreement (Exhibit D).

3.4       Lessee Compliance. Lessor shall not be required to tender possession
of the Premises to Lessee until Lessee complies with its obligation to provide
evidence of insurance (Paragraph 8.5).  See Work Letter Agreement (Exhibit D).

4.         Rent.

4.1       Rent Defined. All monetary obligations of Lessee to Lessor under the
terms of this Lease (except for the Security Deposit) are deemed to be rent
(“Rent”).

4.2       Common Area Operating Expenses. Lessee shall pay to Lessor during the
term hereof, in addition to the Base Rent, Lessees Share (as specified in
Paragraph 7.6) of all Common Area Operating Expenses, as hereinafter defined,
during each calendar year of the term of this Lease, in accordance with the
following provisions:

(a)        “Common Area Operating Expenses” are defined, for purposes of this
Lease, as all costs incurred by Lessor relating to the ownership and operation
of the Project, including. but not limited to, the following:

            (i)         The operation, repair and maintenance, in neat, clean,
good order and condition and if necessary the replacement, of the following:

                        (aa) The Common Areas and Common Area improvements,
including parking areas, loading and unloading areas, trash areas, roadways,
parkways, walkways, driveways, landscaped areas, bumpers, irrigation systems,
Common Area lighting facilities, fences and gates, elevators, roofs, and roof
drainage systems.

                        (bb)      Exterior signs and any tenant directories.

                        (cc)      Any fire sprinkler systems.

 

 

-6-

--------------------------------------------------------------------------------

 


 

 

 

 

            (ii)        The cost of water, gas, electricity and telephone to
service the Common Areas and any utilities not separately metered.

            (iii)       The cost of trash disposal, pest control services,
property management, security services, owners’ association dues and fees, the
cost to repaint the exterior of any structures and the cost of any environmental
inspections.

            (iv)       Reserves set aside for maintenance, repair and/or
replacement of Common Area improvements and equipment.

            (v)        Real Property Taxes (as defined in Paragraph 10).

            (vi)       The cost of the premiums for the insurance maintained by
Lessor pursuant to Paragraph 8.

            (vii)      Any deductible portion of an insured loss concerning the
Building or the Common Areas.

            (viii)      Auditors’, accountants’ and attorneys’ fees and costs
related to the operation, maintenance, repair and replacement of the Project.

            (ix)       The cost of any capital improvement to the Building or
the Project not covered under the provisions of Paragraph 2.3 provided; however,
that Lessor shall allocate the cost of any such capital improvement over a 12
year period and Lessee shall not be required to pay more than Lessee’s Share of
7/144th of the cost of such capital improvement in any given month.

            (x)        The cost of any other services to be provided by Lessor
that are stated elsewhere in this Lease to be a Common Area Operating Expense.

(b)        Any Common Area Operating Expenses and Real Property Taxes that are
specifically attributable to the Unit, the Building or to any other building in
the Project or to the operation, repair and maintenance thereof, shall be
allocated entirely to such Unit, Building, or other building. However, any
Common Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building or to any other building or to the operation,
repair and maintenance thereof, shall be equitably allocated by Lessor to all
buildings in the Project.

(c)        The inclusion of the improvements, facilities and services set forth
in Subparagraph 4.2(a) shall not be deemed to impose an obligation upon Lessor
to either have said improvements or facilities or to provide those services
unless the Project already has the same, Lessor already provides the services,
or Lessor has agreed elsewhere in this Lease to provide the same or some of
them.

(d)        Lessee’s Share of Common Area Operating Expenses is payable monthly
on the same day as the Base Rent is due hereunder. The amount of such payments
shall be based on Lessors estimate of the annual Common Area Operating Expenses.
Within 60 days after written request (but not more than once each year) Lessor
shall deliver to Lessee a reasonably detailed statement showing Lessee’s Share
of the actual Common Area Operating Expenses incurred during the preceding year.
If Lessee’s payments during such year exceed Lessee’s Share, Lessor shall credit
the amount of such over-payment against Lessee’s future payments. If Lessee’s
payments during such year were less than Lessee’s Share. Lessee shall pay to
Lessor the amount of the deficiency within 10 days after delivery by Lessor to
Lessee of the statement.

(e)        Common Area Operating Expenses shall not include any expenses paid by
any tenant directly to third parties, or as to which Lessor is otherwise
reimbursed by any third party, other tenant, or insurance proceeds.

 

 

 

-7-

--------------------------------------------------------------------------------

 


 

 

 

 

4.3       Payment. Lessee shall cause payment of Rent to be received by Lessor
in lawful money of the United States, without offset or deduction (except as
specifically permitted in this Lease), on or before the day on which it is due.
All monetary amounts shall be rounded to the nearest whole dollar. In the event
that any invoice prepared by Lessor is inaccurate such inaccuracy shall not
constitute a waiver and Lessee shall be obligated to pay the amount set forth in
this Lease. Rent for any period during the term hereof which is for less than
one full calendar month shall be prorated based upon the actual number of days
of said month. Payment of Rent shall be made to Lessor at its address stated
herein or to such other persons or place as Lessor may from time to time
designate in writing. Acceptance of a payment which is less than the amount then
due shall not be a waiver of Lessor’s rights to the balance of such Rent,
regardless of Lessor’s endorsement of any check so stating. In the event that
any check, draft, or other instrument of payment given by Lessee to Lessor is
dishonored for any reason. Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at its option. may require all future
Rent be paid by cashiers check. Payments will be applied first to accrued late
charges and attorney’s fees, second to accrued interest, then to Base Rent and
Common Area Operating Expenses, and any remaining amount to any other
outstanding charges or costs. See Addendum paragraph 56.

5.         Security Deposit. Lessee shall deposit with Lessor upon execution
hereof the Security Deposit as security for Lessee’s faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit, as determined solely by Lessor, for the payment of any amount
due already due Lessor, for Rents which will be due in the future, and/or to
reimburse or compensate Lessor for any liability, expense, loss or damage which
Lessor may suffer or incur by reason thereof. It Lessor uses or applies all or
any portion of the Security Deposit. Lessee shall within 10 days after written
request therefor deposit monies with Lessor sufficient to restore said Security
Deposit to the full amount required by this Lease. If the Base Rent increases
during the term of this Lease, Lessee shall, upon written request from Lessor,
deposit additional monies with Lessor so that the total amount of the Security
Deposit shall at all times bear the same proportion to the increased Base Rent
as the Initial Security Deposit bore to the initial Base Rent. Should the Agreed
Use be amended to accommodate a material change in the business of Lessee or to
accommodate a sublessee or assignee, Lessor shall have the right to increase the
Security Deposit to the extent necessary, in Lessor’s reasonable judgment, to
account for any increased wear and tear that the Premises may suffer as a result
thereof. If a change in control of Lessee occurs during this Lease and following
such change the financial condition of Lessee is, in Lessors reasonable
judgment, significantly reduced, Lessee shall deposit such additional monies
with Lessor as shall be sufficient to cause the Security Deposit to be at a
commercially reasonable level based on such change in financial condition.
Lessor shall not be required to keep the Security Deposit separate from its
general accounts. Within 90 days after the expiration or termination of this
Lease, Lessor shall return that portion of the Security Deposit not used or
applied by Lessor. No part of the Security Deposit shall be considered to be
held in trust, to bear interest or to be prepayment for any monies to be paid by
Lessee under this Lease. Lessee acknowledges and agrees that the Security
Deposit may be applied towards any rent or other sum in default or otherwise
owing to Lessor by Lessee following the expiration or earlier termination of
this Lease as allowed under Section 1951.2 of the California Civil Code, In
connection therewith, Lessee hereby waives ‘the provisions of Section 1950.7 of
the California Civil Code.

 

 

-8-

--------------------------------------------------------------------------------

 


 

 

 

 

6.         Use.

6.1       Use. Lessee shall use and occupy the Premises only for the Agreed Use,
or any other legal use which is reasonably related comparable thereto, and for
no other purpose. Lessee shall not use or permit the use of the Premises in a
manner that is unlawful, creates damage, waste or a nuisance, or that disturbs
occupants of or causes damage to neighboring premises or properties. Other than
guide, signal and seeing eye dogs, Lessee shall not keep or allow in the
Premises any pets, animals, birds, fish, or reptiles. 

6.2       Hazardous Substances.

(a)        Reportable Uses Require Consent. The term “Hazardous Substance” as
used in this Lease shall mean any product, substance. or waste whose presence,
use, manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either: (i)
potentially injurious to the public health, safety or welfare, the environment
or the Premises, (ii) regulated or monitored by any governmental authority, or
(iii) a basis for potential liability of Lessor to any governmental agency or
third party under any applicable statute or common law theory. Hazardous
Substances shall include, but not be limited to, hydrocarbons, petroleum,
gasoline, and/or erode oil or any products, by-products or fractions thereof.
Lessee shall not engage in any activity in or on the Premises which constitutes
a Reportable Use of Hazardous Substances without the express prior written
consent of Lessor and timely compliance (at Lessee’s expense) with all
Applicable Requirements. “Reportable Use” shall mean (i) the installation or use
of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be flied with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use, ordinary office
supplies (copier toner, liquid paper, glue, etc.) and common household cleaning
materials, so long as such use is in compliance with all Applicable
Requirements, is not a Reportable Use, and does not expose the Premises or
neighboring property to any meaningful risk of contamination or damage or expose
Lessor to any liability therefor. In addition, Lessor may condition its consent
to any Reportable Use upon receiving such additional assurances as Lessor
reasonably deems necessary to protect itself, the public, the Premises and/or
the environment against damage, contamination, injury and/or liability,
including, but not limited to, the installation (and removal on or before Lease
expiration or termination) of protective modifications (such as concrete
encasements) and/or increasing the Security Deposit.

 

 

-9-

--------------------------------------------------------------------------------

 


 

 

 

 

(b)        Duty to inform Lessor, if Lessee knows, or has reasonable cause to
believe, that a Hazardous Substance has come to be located in, on, under or
about the Premises, other than as previously consented to by Lessor (unless the
content, concentration, or extent of the Hazardous Substance has changed, in
which event, notice thereof shall be given), Lessee shall immediately give
written notice of such fact to Lessor, and provide Lessor with a copy of any
report, notice, claim or other documentation which it has concerning the
presence of such Hazardous Substance. As of the Start Date, if Lessor has actual
knowledge (without undertaking or the duty to undertake any independent
investigation or inquiry) that a Hazardous Substance has come to be located in,
on under or about the Premises, other than as previously consented to, directly
or indirectly, by Lessee, Lessor shall immediately give written notice of such
fact to Lessee, and provide Lessee with a copy of any report notice, claim or
other documentation which it has concerning the presence of Such Hazardous
Substance.

(c)        Lessee Remediation. Lessee shall not cause or permit any Hazardous
Substance to be spilled or released in, on, under, or about the Premises
(including through the plumbing or sanitary sewer system) and shall promptly, at
Lessee’s expense, comply with all Applicable Requirements and take all
investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this Lease, by or for Lessee, or any third party.

(d)        Lessee Indemnification: Lessee shall indemnify, defend and hold
Lessor, its agents, employees, lenders and ground lessor, if any, harmless from
and against any and all loss of rents and/or damages, liabilities, judgments,
claims, expenses, penalties, and attorneys’ and consultants’ fees arising out of
or involving any Hazardous Substance brought onto the Premises by or for Lessee,
or any third party (provided, however, that Lessee shall have no liability under
this Lease with respect to underground migration of any Hazardous Substance
under the Premises front areas outside of the Project not caused or contributed
to by Lessee). Lessee’s obligations shall include, but not be limited to, the
effects of any contamination or injury to person, property or the environment
created or suffered by Lessee, and the cost of investigation, removal,
remediation, restoration and/or abatement, and shall survive the expiration or
termination of this Lease. No termination, cancellation or release agreement
entered into by Lessor and Lessee shall release Lessee from its obligations
under this Lease with respect to Hazardous Substances, unless specifically so
agreed by Lessor in writing at the time of such agreement.

(e)        Lessor Indemnification. Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which are suffered as a direct result of Hazardous Substances on
the Premises prior to Lessee taking possession or which are caused by the gross
negligence or willful misconduct of Lessor, its agents or employees. Lessors
obligations, as and when required by the Applicable Requirements, shall include,
but not be limited to, the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. “Agents” of Lessor as used herein shall not include any prior
lessees, tenants or occupants of the Premises.

(f)         Investigations and Remediations. Lessor shall retain the
responsibility and pay for any investigations or remediation measures required
by governmental entities having jurisdiction with respect to the existence of
Hazardous Substances on the Premises prior to the Lessee taking possession,
unless such remediation measure is required as a result of Lessee’s use
(including “Alterations”, as defined in paragraph 7.3(a) below) of the Premises,
in which event Lessee shall be responsible for such payment. Lessee shall
cooperate fully in any such activities at the request of Lessor, including
allowing Lessor and Lessors agents to have reasonable access to the Premises at
reasonable times in order to carry out Lessor’s investigative and remedial
responsibilities

 

-10

 

--------------------------------------------------------------------------------

 


 

 

 

 

(g)        Lessor Termination Option. If a Hazardous Substance Condition (see
Paragraph 9.1(e)) occurs during the term of this Lease, unless Lessee is legally
responsible therefor (in which case Lessee shall make the investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force and effect, but subject to Lessor’s rights under
Paragraph 6.2(d) and Paragraph 13), Lessor may, at Lessor’s option, either (i)
investigate and remediate such Hazardous Substance Condition, if required, as
soon as reasonably possible at Lessor’s expense, in which event this Lease shall
continue in full force and effect, or (ii) if the estimated cost to remediate
such condition exceeds 12 times the then monthly Base Rent or $100,000,
whichever is greater, give written notice to Lessee, within 30 days after
receipt by Lessor of knowledge of the occurrence of such Hazardous Substance
Condition, of Lessors desire to terminate this Lease as of the date 60 days
following the date of such notice. In the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee’s commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal to 12
times the then monthly Base Rent or $100,000, whichever is greater. Lessee shall
provide Lessor with said funds or satisfactory assurance thereof within 30 days
following such commitment. In such event, this Lease shall continue in full
force and effect, and Lessor shall proceed to make such remediation as soon as
reasonably possible after the required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date specified in Lessor’s
notice of termination.

6.3       Lessee’s Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements (applicable to Lessee’s use of the Premises), the requirements of
any applicable fire insurance underwriter or rating bureau, which relate in any
manner to such Requirements, without regard to whether said Requirements are now
in effect or become effective after the State Commencement Date. Lessee shall,
within 10 days after receipt of Lessor’s written request, provide Lessor with
copies of all permits and other documents, and other information evidencing
Lessee’s compliance with any Applicable Requirements specified by Lessor, and
shall immediately upon receipt. notify Lessor in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving the failure of Lessee or
the Premises to comply with any Applicable Requirements. Likewise, Lessee shall
immediately give written notice to Lessor of: (i) any water damage to the
Premises and any suspected seepage, pooling, dampness or other condition
conducive to the production of mold, or (ii) any mustiness or other odors that
might indicate the presence of mold in the Premises,

6.4       Inspection; Compliance. Lessor and Lessor’s “Lender’ (as defined in
Paragraph 30) and consultants shall have the right to enter into Premises at any
time, in the case of an emergency, and otherwise at reasonable times after
reasonable notice, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease. The cost of any such
inspections shall be paid by Lessor, unless a violation of Applicable
Requirements, or a Hazardous Substance Condition (see Paragraph 9.1) is found to
exist or be imminent, or the inspection is requested or ordered by a
governmental authority. In such case, Lessee shall upon request reimburse Lessor
for the cost of such inspection, so long as such inspection is reasonably
related to the violation or contamination. In addition, Lessee shall provide
copies of all relevant material safety data sheets (MSDS) to Lessor within 10
days of the receipt of written request therefor.

 

 

-11-

--------------------------------------------------------------------------------

 


 

 

 

 

7.         Maintenance; Repairs, Utility Installations; Trade Fixtures and
Alterations.

7.1       Lessee’s Obligations.

(a)        In General. Subject to the provisions of Paragraph 2.2 (Condition),
2.3 (Compliance), 6.3 (Lessee’s Compliance with Applicable Requirements), 7.2
(Lessor’s Obligations), 9 (Damage or Destruction), and 14 (Condemnation), Lessee
shall, at Lessee’s sole expense, keep the Premises, Utility Installations
(intended for Lessee’s exclusive use, no matter where located), and Alterations
in good order, condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee’s use, any prior use, the elements or the age of such portion
of the Premises), including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting facilities, boilers,
pressure vessels, fixtures, interior walls, interior surfaces of exterior walls,
ceilings, floors, windows, doors, plate glass, and skylights but excluding any
items which are the responsibility of Lessor pursuant to Paragraph 7.2. Lessee,
in keeping the Premises in good order, condition and repair, shall exercise and
perform good maintenance practices, specifically including the procurement and
maintenance of the service contracts required by Paragraph 7.1(b) below.
Lessee’s obligations shall include restorations, replacements or renewals when
necessary to keep the Premises and all improvements thereon or a part thereof in
good order, condition and state of repair.

(b)        Service Contracts. Lessee shall, at Lessee’s sole expense, procure
and maintain contracts, terminable at will, with copies to Lessor, in customary
form and substance for, and with contractors specializing and experienced in the
maintenance of the following equipment and improvements, if any, if and when
installed on the Premises: (i) HVAC equipment, (ii) boiler and pressure vessels,
(iii) clarifiers. and (iv) any other equipment, and (v) roof drainage and
maintenance, if reasonably required by Lessor. However, Lessor reserves the
right, upon notice to Lessee, to procure and maintain any or all of such service
contracts, and Lessee shall reimburse Lessor, upon demand, for the cost thereof.

(c)        Failure to Perform. If Lessee falls to perform Lessee’s obligations
under this Paragraph 7.1, Lessor may enter upon the Premises after 10 days’
prior written notice to Lessee (except in the case of an emergency, in which
case no notice shall be required), perform such obligations on Lessee’s behalf,
and put the Premises in good order, condition and repair, and Lessee shall
promptly pay to Lessor a sum equal to 115% of the cost thereof; provided,
however, where the nature of such repair and/or maintenance is such that same
cannot be reasonably completed within such ten (10) day period, Lessee shall
have additional time to cure such default provided that Lessee has commenced
such repair and/or maintenance within such ten (10) day period and diligently
prosecutes such repair and/or maintenance to completion within thirty (30) days
after Lessee’s receipt of such notice.

 

 

-12-

--------------------------------------------------------------------------------

 


 

 

 

 

(d)        Replacement. Subject to Lessee’s indemnification of Lessor as set
forth in Paragraph 8.7 below, and without relieving Lessee of liability
resulting from Lessee’s failure to exercise and perform good maintenance
practices, if an item described in Paragraph 7.1(b) cannot be repaired other
than at a cost which is in excess of 50% of the cost of replacing such item,
then such item shall be replaced by Lessor, and the cost thereof shall be
prorated between the Parties and Lessee shall only be obligated to pay, each
month during the remainder of the term of this Lease, on the date on which Base
Rent is due, an amount equal to the product of multiplying the cost of such
replacement by a fraction, the numerator of which is one, and the denominator of
which is 144 (i.e. 1/144th of the cost per month). Lessee shall pay interest on
the unamortized balance but may prepay its obligation at any time.

7.2       Lessors Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Common Area Operating Expenses), 6 (Use),
7.1 (Lessee’s Obligations), 9 (Damage or Destruction) and 14 (Condemnation),
Lessor, subject to reimbursement pursuant to Paragraph 4.2. shall keep in good
order, condition and repair the foundations, exterior walls, structural
condition of interior bearing walls, roof membrane, exterior roof, fire
sprinkler system, Common Area fire alarm and/or smoke detection systems, fire
hydrants, parking lots, walkways, parkways, driveways, landscaping, fences,
signs and utility systems serving the Common Areas and all parts thereof, as
well as providing the services for which there is a Common Area Operating
Expense pursuant to Paragraph 4.2. Lessor shall not be obligated to paint the
exterior or interior surfaces of exterior walls nor shall Lessor be obligated to
maintain, repair or replace windows, doors or plate glass of the Premises.
Lessee expressly waives the benefit of any statute now or hereafter in effect to
the extent it is inconsistent with the terms of this Lease.

7.3       Utility Installations; Trade Fixtures; Alterations.

(a)        Definitions. The term “Utility Installations” refers to all floor and
window coverings, air and/or vacuum lines, power panels, electrical
distribution, security and fire protection systems, communication cabling,
lighting fixtures, HVAC equipment, plumbing, and fencing in or on the Premises.
The term “Trade Fixtures’ shall mean Lessee’s machinery and equipment that can
be removed without doing material damage to the Premises. The term “Alterations”
shall mean any modification of the improvements, other than Utility
Installations or Trade Fixtures, whether by addition or deletion. “Lessee Owned
Alterations and/or Utility Installations” are defined as Alterations and/or
Utility Installations made by Lessee that are not yet owned by Lessor pursuant
to Paragraph 7.4(a).

(b)        Consent. Lessee shall not make any Alterations or Utility
Installations to the Premises without Lessor’s prior written consent. Lessee
may, however, make non-structural Utility Installations to the interior of the
Premises (excluding the roof) without such consent but upon notice to Lessor, as
long as they are not visible from the outside, do not involve puncturing,
relocating or removing the roof or any existing walls. will not affect the
electrical, plumbing, HVAC, and/or life safety systems, and the cumulative cost
thereof during this Lease as extended does not exceed a sum equal to 3 month’s
Base Rent in the aggregate or a sum equal to one month’s Base Rent in any one
year. Notwithstanding the foregoing, Lessee shall not make or permit any roof
penetrations and/or install anything on the root without the prior written
approval of Lessor. Lessor may, as a precondition to granting such approval,
require Lessee to utilize a contractor chosen and/or approved by Lessor. My
Alterations or Utility Installations that Lessee shall desire to make and which
require the consent of the Lessor shall be presented to Lessor in written form
with detailed plans. Consent shall be deemed conditioned upon Lessee’s: (i)
acquiring all applicable governmental permits, (ii) furnishing Lessor with
copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Any Alterations or Utility Installations shall be performed in a workmanlike
manner with good and sufficient materials. Lessee shall promptly upon completion
furnish Lessor with as-built plans and specifications. For work which costs an
amount in excess of one month’s Base Rent, Lessor may condition its consent upon
Lessee providing a lien and completion bond in an amount equal to 150% of the
estimated cost of such Alteration or Utility Installation and/or upon Lessee’s
posting an additional Security Deposit with Lessor.

 

 

-13-

--------------------------------------------------------------------------------

 


 

 

 

 

(c)        Liens; Bonds. Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use on the Premises, which claims are or may be secured by any mechanic’s or
materialman’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
150% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same. If Lessor elects to participate in any such
action, Lessee shall pay Lessor’s attorneys’ fees and costs.

7.4       Ownership; Removal; Surrender; and Restoration.

(a)        Ownership. Subject to Lessor’s right to require removal or elect
ownership as hereinafter provided, all Alterations and Utility Installations
made by Lessee shall be the property of Lessee, but considered a part of the
Premises. Lessor may, at any time, elect in writing to be the owner of all or
any specified part of the Lessee Owned Alterations and Utility Installations.
Unless otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned
Alterations and Utility Installations shall, at the expiration or termination of
this Lease, become the property of Lessor and be surrendered by Lessee with the
Premises,

(b)        Removal. By delivery to Lessee of written notice from Lessor not
earlier than 90 and not later than 30 days prior to the end of the term of this
Lease, Lessor may require that any or all Lessee Owned Alterations or Utility
Installations be removed by the expiration or termination of this Lease. Lessor
may require the removal at any time of all or any part of any Lessee Owned
Alterations or Utility Installations made without the required consent.

(c)        Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. “Ordinary
wear and tear shall not include any damage or deterioration that would have been
prevented by good maintenance practice. Notwithstanding the foregoing, if this
Lease is for 12 months or less, then Lessee shall surrender the Premises in the
same condition as delivered to Lessee on the Steel Commencement Date with NO
allowance for ordinary wear and tear. Lessee shall repair any damage occasioned
by the installation, maintenance or removal of Trade Fixtures, Lessee owned
Alterations and/or Utility Installations, furnishings, and equipment as well as
the removal of any storage tank installed by or for Lessee. Lessee shall also
completely remove from the Premises any and all Hazardous Substances brought
onto the Premises by or for Lessee, or any third party (except Hazardous
Substances which were deposited via underground migration from areas outside of
the Project) even if such removal would require Lessee to perform or pay for
work that exceeds statutory requirements. Trade Fixtures shall remain the
property of Lessee and shall be removed by Lessee. Any personal property of
Lessee not removed on or before the Expiration Date or any earlier termination
date shall be deemed to have been abandoned by Lessee and may be disposed of or
retained by Lessor as Lessor may desire. The failure by Lessee to timely vacate
the Premises pursuant to this Paragraph 7.4(c) without the express written
consent of Lessor shall constitute a holdover under the provisions of Paragraph
26 below,

 

 

-14-

--------------------------------------------------------------------------------

 


 

 

 

 

8.         Insurance; Indemnity.

8.1       Payment of Premiums. The cost of the premiums for the insurance
policies required to be carried by Lessor, pursuant to Paragraphs 8.2(b), 8.3(a)
and 8.3(b), shall be a Common Area Operating Expense. Premiums for policy
periods commencing prior to, or extending beyond, the term of this Lease shall
be prorated to coincide with the corresponding Start Date or Expiration Date.

8.2       Liability Insurance.

(a)        Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $2,000,000 per occurrence with an annual aggregate of not less than
$5,000,000. Lessee shall add Lessor as an additional insured by means of an
endorsement at least as broad as the Insurance Service Organization’s
“Additional Insured-Managers or Lessors of Premises” Endorsement and coverage
shall also be extended to include damage caused by heat, smoke or fumes from a
hostile fire. The policy shall not contain any intra-insured exclusions as
between insured persons or organizations, but shall include coverage for
liability assumed under this Lease as an “insured contract” for the performance
of Lessee’s indemnity obligations under this Lease. The limits of said insurance
shall not, however, limit the liability of Lessee nor relieve Lessee of any
obligation hereunder. Lessee shall provide an endorsement on its liability
policy(ies) which provides that its insurance shall be primary to and not
contributory with any similar insurance carried by Lessor, whose insurance shall
be considered excess insurance only.

(b)        Carried by Lessor. Lessor shall maintain liability insurance as
described in Paragraph 8.2(a), in addition to, and not in lieu of, the insurance
required to be maintained by Lessee. Lessee shall not be named as an additional
insured therein.

8.3       Property Insurance - Building, Improvements and Rental Value.

(a)        Building and Improvements. Lessor shall obtain and keep in force a
policy or policies of insurance in the name of Lessor, with loss payable to
Lessor, any ground-lessor, and to any Lender insuring loss or damage to the
Premises. The amount of such insurance shall be equal to the full insurable
replacement cost of the Premises, as the same shall exist from time to time, or
the amount required by any Lender, but in no event more than the commercially
reasonable and available insurable value thereof. Lessee Owned Alterations and
Utility Installations, Trade Fixtures, and Lessee’s personal property shall be
insured by Lessee under Paragraph 8.4. If the coverage is available and
commercially appropriate, such policy or policies shall insure against all risks
of direct physical loss or damage (except the perils of flood and/or earthquake
unless required by a Lender), including coverage for debris removal and the
enforcement of any Applicable Requirements requiring the upgrading, demolition,
reconstruction or replacement of any portion of the Premises as the result of a
covered loss. Said policy or policies shall also contain an agreed valuation
provision in lieu of any coinsurance clause, waiver of subrogation, and
inflation guard protection causing an increase in the annual property insurance
coverage amount by a factor of not less than the adjusted U.S. Department of
Labor Consumer Price Index for All Urban Consumers for the city nearest to where
the Premises are located. If such insurance coverage has a deductible clause,
the deductible amount shall not exceed $5,000 per occurrence.

 

 

-15-

--------------------------------------------------------------------------------

 


 

 

 

 

(b)        Rental Value. Lessor shall also obtain and keep in force a policy or
policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days (“Rental Value Insurance”). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period.

(c)        Adjacent Premises. Lessee shall pay for any increase in the premiums
for the property insurance of the Building and for the Common Areas or other
buildings in the Project if said increase is caused by Lessee’s acts, omissions,
use or occupancy of the Premises.

(d)        Lessee’s Improvements. Since Lessor is the Insuring Party, Lessor
shall not be required to insure Lessee Owned Alterations and Utility
Installations unless the item in question has become the property of Lessor
under the terms of this Lease.

8.4       Lessee’s Property; Business Interruption Insurance.

(a)        Property Damage. Lessee shall obtain and maintain insurance coverage
on all of Lessee’s personal property, Trade Fixtures, and Lessee Owned
Alterations and Utility Installations. Such insurance shall be full replacement
cost coverage with a deductible of not to exceed $1,000 per occurrence. The
proceeds from any such insurance shall be used by Lessee for the replacement of
personal property, Trade Fixtures and Lessee Owned Alterations and Utility
Installations. Lessee shall provide Lessor with written evidence that such
insurance is in force.

(c)        No Representation of Adequate Coverage. Lessor makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Lessee’s property, business operations or
obligations under this Lease.

8.5       Insurance Policies. Insurance required herein shall be by companies
duly licensed or admitted to transact business in the state where the Premises
are located, and maintaining during the policy terra a ‘General Policyholders
Rating” of at least A-, VI XIV, as set forth in the most current issue of
“Best’s Insurance Guide”, or such other rating as may be required by a Lender.
Lessee shall not do or permit to be done anything which invalidates the required
insurance policies. Lessee shall, prior to the Start Commencement Date, deliver
to Lessor certified copies of policies of such insurance or certificates
evidencing the existence and amounts of the required insurance. No such policy
shall be cancelable or subject to modification except after 30 days prior
written notice to Lessor. Lessee shall, al least 10 days prior to the expiration
of such policies, furnish Lessor with evidence of renewals or “insurance
binders” evidencing renewal thereof, or Lessor may order such insurance and
charge the cost thereof to Lessee. which amount shall be payable by Lessee to
Lessor upon demand. Such policies shall be for a term of at least one year, or
the length of the remaining term of this Lease, whichever is less. If either
Party shall fall to procure and maintain the insurance required to be carried by
it, the other Party may, but shall not be required to, procure and maintain the
same.

8.6       Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils required to be insured against
herein. The effect of such releases and waivers is not limited by the amount of
insurance carried or required, or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to subrogation that such companies may have against Lessor or Lessee,
as the case may be, so long as the insurance is not invalidated thereby.

 

 

 

-16-

--------------------------------------------------------------------------------

 


 

 

 

 

8.7       Indemnity. Except for Lessor’s and Lessor’s partners, agents,
contractors’ and employees gross negligence or willful misconduct, Lessee shall
indemnity, protect, defend and hold harmless the Premises, Lessor and its
agents, Lessor’s master or ground lessor, partners and Lenders, from and against
any and all claims, loss of rents and/or damages, liens, judgments, penalties,
attorneys’ and consultants’ fees, expenses and/or liabilities arising out of,
involving, or in connection with, the use and/or occupancy of the Premises by
Lessee. If any action or proceeding is brought against Lessor by reason of any
of the foregoing matters, Lessee shall upon notice defend the same at Lessee’s
expense by counsel reasonably satisfactory to Lessor and Lessor shall cooperate
with Lessee in such defense. Lessor need not have first paid any such claim in
order to be defended or indemnified.

8.8       Exemption of Lessor and its Agents from Liability. Notwithstanding the
negligence or breach of this Lease by Lessor or its agents, neither Lessor nor
its partners or agents shall be liable under any circumstances for: (i) injury
or damage to the person or goods, wares, merchandise or other property of
Lessee, Lessee’s employees, contractors, invitees, customers, or any other
person in or about the Premises, whether such damage or injury is caused by or
results from fire, steam, electricity, gas, water or rain, indoor air quality,
the presence of mold or from the breakage, leakage, obstruction or other defects
of pipes, fire sprinklers, wires, appliances, plumbing, HVAC or lighting
fixtures, or from any other cause, whether the said injury or damage results
from conditions arising upon the Premises or upon other portions of the
Building, or from other sources or places, (ii) any damages arising from any act
or neglect of any other tenant of Lessor or from the failure of Lessor or its
agents to enforce the provisions of any other lease in the Project, or WO injury
to Lessee’s business or for any loss of income or profit therefrom. Instead, it
is intended that Lessee’s sole recourse in the event of such damages or injury
be to file a claim on the insurance policy(ies) that Lessee is required to
maintain pursuant to the provisions of paragraph 8.

8.9       Failure to Provide Insurance. Lessee acknowledges that any failure on
its part to obtain or maintain the insurance required herein will expose Lessor
to risks and potentially cause Lessor to incur costs not contemplated by this
Lease, the extent of which will be extremely difficult to ascertain.
Accordingly, for any month or portion thereof that Lessee does not maintain the
required insurance and/or does not provide Lessor with the required binders or
certificates evidencing the existence of the required insurance, the Base Rent
shall be automatically increased, without any requirement for notice to Lessee,
by an amount equal to 10% of the then existing Base Rent or $100, whichever is
greater. The parties agree that such increase in Base Rent represents fair and
reasonable compensation for the additional risk/costs that Lessor will incur by
reason of Lessee’s failure to maintain the required insurance. Such increase in
Base Rent shall in no event constitute a waiver of Lessee’s Default or Breach
with respect to the failure to maintain such insurance, prevent the exercise of
any of the other rights and remedies granted hereunder, nor relieve Lessee of
its obligation to maintain the insurance specified in this Lease.

9.         Damage or Destruction.

9.1       Definitions.

 

 

-17-

--------------------------------------------------------------------------------

 


 

 

 

 

(a)        “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 3 months or less from the
date of the damage or destruction, and the cost thereof does not exceed a sum
equal to 6 month’s Base Rent Lessor shall notify Lessee in writing within 30
days from the date of the damage or destruction as to whether or not the damage
is Partial or Total. Notwithstanding the foregoing, Premises Partial Damage
shall not include damage to windows, doors, and/or other similar items which
Lessee has the responsibility to repair or replace pursuant to the provisions of
Paragraph 7.1.

(b)        “Premises Total Destruction” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in 3
months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to 6 month’s Base Rent. Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.

(c)        “Insured Loss” shall mean damage or destruction to improvements on
the Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.

(d)        “Replacement Cost” shall mean the cost to repair or rebuild the
improvements owned by Lessor at the time of the occurrence to their condition
existing immediately prior thereto, including demolition, debris removal and
upgrading required by the operation of Applicable Requirements, and without
deduction for depreciation.

(e)        “Hazardous Substance Condition” shall mean the occurrence or
discovery of a condition involving the presence of, or a contamination by, a
Hazardous Substance as defined in Paragraph 6.2(a), in, on, or under the
Premises which requires repair, remediation, or restoration.

 

 

-18-

--------------------------------------------------------------------------------

 


 

 

 

 

9.2       Partial Damage - Insured Loss. If a Premises Partial Damage that is an
insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such damage
(but not Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor’s
election, make the repair of any damage or destruction the total cost to repair
of which is $10,000 or less, and, in such event, Lessor shall make any
applicable insurance proceeds available to Lessee on a reasonable basis for that
purpose. Notwithstanding the foregoing, if the required insurance was not in
force or the insurance proceeds are not sufficient to effect such repair, the
Insuring Party shall promptly contribute the shortage in proceeds as and when
required to complete said repairs. In the event, however, such shortage was due
to the fact that, by reason of the unique nature of the improvements, full
replacement cost insurance coverage was not commercially reasonable and
available, Lessor shall have no obligation to pay for the shortage in insurance
proceeds or to fully restore the unique aspects of the Premises unless Lessee
provides Lessor with the funds to cover same, or adequate assurance thereof,
within 10 days following receipt of written notice of such shortage and request
therefor. If Lessor receives said funds or adequate assurance thereof within
said 10 day period, the party responsible for making the repairs shall complete
them as soon as reasonably possible and this Lease shall remain in full force
and effect. If such funds or assurance are not received, Lessor may nevertheless
elect by written notice to Lessee within 10 days thereafter to: (i) make such
restoration and repair as is commercially reasonable with Lessor paying any
shortage in proceeds, in which case this Lease shall remain in full force and
effect, or (ii) have this Lease terminate 30 days thereafter. Lessee shall not
be entitled to reimbursement of any funds contributed by Lessee to repair any
such damage or destruction. Premises Partial Damage due to flood or earthquake
shall be subject to Paragraph 9.3, notwithstanding that there may be some
insurance coverage, but the net proceeds of any such insurance shall be made
available for the repairs if made by either Party.

9.3       Partial Damage - Uninsured Loss. If a Premises Partial Damage that is
not an Insured Loss occurs, unless caused by a negligent or willful act of
Lessee (in which event Lessee shall make the repairs at Lessee’s expense),
Lessor may either: (i) repair such damage as soon as reasonably possible at
Lessor’s expense, in which event this Lease shall continue in full force and
effect, or (ii) terminate this Lease by giving written notice to Lessee within
30 days after receipt by Lessor of knowledge of the occurrence of such damage.
Such termination shall be effective 60 days following the date of such notice.
In the event Lessor elects to terminate this Lease, Lessee shall have the right
within 10 days after receipt of the termination notice to give written notice to
Lessor of Lessee’s commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date specified in the termination notice.

9.4       Total Destruction. Notwithstanding any other provision hereof, if a
Premises Total Destruction occurs, this Lease shall terminate immediately upon
68-days such Destruction. If the damage or destruction was caused by the gross
negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessors damages from Lessee, except as provided in Paragraph 8.6.

9.5       Damage Near End of Term. If at any time during the last 6 months of
this Lease there is damage for which the cost to repair exceeds one month’s Base
Rent, whether or not an Insured Loss, Lessor may terminate this Lease effective
60 days following the date of occurrence of such damage by giving a written
termination notice to Lessee within 30 days after the date of occurrence of such
damage. Notwithstanding the foregoing, if Lessee at that time has an exercisable
option to extend this Lease or to purchase the Premises, then Lessee may
preserve this Lease by, (a) exercising such option and (b) providing Lessor with
any shortage in insurance proceeds (or adequate assurance thereof) needed to
make the repairs on or before the earlier of (i) the date which is 10 days after
Lessee’s receipt of Lessor’s written notice purporting to terminate this Lease,
or (ii) the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage in insurance proceeds, Lessor
shall, at Lessor’s commercially reasonable expense, repair such damage as soon
as reasonably possible and this Lease shall continue in full force and effect.
If Lessee falls to exercise such option and provide such funds or assurance
during such period, then this Lease shall terminate on the date specified in the
termination notice and Lessee’s option shall be extinguished.

9.6       Abatement of Rent; Lessee’s Remedies.

(a)        In the event of Premises Partial Damage or Premises Total Destruction
or a Hazardous Substance Condition for which Lessee is not responsible under
this Lease, the Rent payable by Lessee, commencing on the date of such Premises
Partial Damage, Premises Total Destruction or a Hazardous Substance Condition,
shall be abated in proportion to the degree to which Lessee’s use of the
Premises is materially impaired, but not to exceed the proceeds received from
the Rental Value insurance. All other obligations of Lessee hereunder shall be
performed by Lessee, and Lessor shall have no liability for any such damage,
destruction, remediation, repair or restoration except as provided herein.

 

-19-

--------------------------------------------------------------------------------

 


 

 

 

 

(b)        Intentionally Omitted.

9.7 Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to Lessee so much of Lessee’s Security
Deposit as has not been, or is not then required to be, used by Lessor.

10.       Real Property Taxes.

10.1     Definition. As used herein, the term “Real Property Taxes” shall
include any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessors right
to outer income therefrom, and/or Lessors business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located. The term “Real Property Taxes” shall also
include any tax, fee, levy, assessment or charge, or any increase therein: (i)
imposed by reason of events occurring during the term of this Lease, including
but not limited to, a change in the ownership of the Project, (ii) a change in
the improvements thereon, and/or (iii) levied or assessed on machinery or
equipment provided by Lessor to Lessee pursuant to this Lease. In calculating
Real Property Taxes for any calendar year, the Real Property Taxes for any real
estate tax year shall be included in the calculation of Real Property Taxes for
such calendar year based upon the number of days which such calendar year and
tax year have in common.

10.2     Payment of Taxes. Except as otherwise provided in Paragraph 10.3,
Lessor shall pay The Real Property Taxes applicable to the Project, and said
payments shall be included in the calculation of Common Area Operating Expenses
in accordance with the provisions of Paragraph 4.2.

10.3     Additional Improvements. Common Area Operating Expenses shall not
include Real Property Taxes specified in the tax assessors records and work
sheets as being caused by additional improvements placed upon the Project by
other lessees or by Lessor for the exclusive enjoyment of such other lessees.
Notwithstanding Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at
the time Common Area Operating Expenses are payable under Paragraph 4.2, the
entirety of any increase in Real Property Taxes if assessed solely by reason of
Alterations, Trade Fixtures or Utility Installations placed upon the Premises by
Lessee or at Lessee’s request or by reason of any alterations or improvements to
the Premises made by Lessor subsequent to the execution of this Lease by the
Parties.

10.4     Joint Assessment. If the Building is not separately assessed, Real
Property Taxes allocated to the Building shall be an equitable proportion of the
Real Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available.

 

-20-

 

--------------------------------------------------------------------------------

 


 

 

 

 

10.5     Personal Property Taxes. Lessee shall pay prior to delinquency all
taxes assessed against and levied upon Lessee Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises. When possible, Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor. If any of Lessee’s said property shall be
assessed with Lessor’s real property, Lessee shall pay Lessor the taxes
attributable to Lessee’s property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee’s property. In the event
Lessee does not pay any such taxes in a timely manner, Lesser may, but is not
obligated to, pay on behalf of Lessee, and Lessee shall reimburse Lessor within
ten (10) days of such payment by Lessor, an administration fee of 15% of such
tax amount paid by Lessee. Lessee shall indemnify, defend and hold Lessor
harmless from such taxes.

11.       Utilities and Services. Lessee shall pay for all water, gas, heat,
light, power, telephone, trash disposal and other utilities and services
supplied to the Premises, together with any taxes thereon. Notwithstanding the
provisions of Paragraph 4.2, if at any time in Lessor’s sole judgment, Lessor
determines that Lessee is using a disproportionate amount of water, electricity
or other commonly metered utilities, or that Lessee is generating such a large
volume of trash as to require an increase in the size of the trash receptacle
and/or an increase in the number of times per month that it is emptied, then
Lessor may increase Lessee’s Base Rent by an amount equal to such increased
costs. There shall be no abatement of Rent and Lessor shall not be liable in any
respect whatsoever for the inadequacy, stoppage, interruption or discontinuance
of any utility or service due to riot, strike, labor dispute, breakdown,
accident, repair or other cause beyond Lessor’s reasonable control or in
cooperation with governmental request or directions.

12.       Assignment and Subletting.

12.1     Lessor’s Consent Required.

(a)        Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, “assign or assignment”) or sublet all or any
part of Lessee’s interest in this Lease or in the Premises without Lessors prior
written consent.

(b)        Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent. The transfer, on a cumulative basis, of 50% or
more of the voting control or equity interests of Lessee shall constitute a
change in control for this purpose.

(c)       

(d)        An assignment or subletting without consent shall, at Lessor’s
option, be a Default curable after notice per Paragraph 13.1(c), or a noncurable
Breach without the necessity of any notice and grace period. If Lessor elects to
treat such unapproved assignment or subletting as a noncurable Breach, Lessor
may either: (i) terminate this Lease, or (3) upon 30 days written notice,
increase the monthly Base Rent to 110% of the Base Rent then in effect. Further,
in the event of such Breach and rental adjustment, (i) the purchase price of any
option to purchase the Premises held by Lessee shall be subject to similar
adjustment to 110% of the price previously in effect, and (ii) all fixed and
non-fixed rental adjustments scheduled during the remainder of the Lease term
shall be increased to 110% of the scheduled adjusted rent.

(e)        Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall be
limited to compensatory damages and/or injunctive relief.

(f)         Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default at the time consent is requested.

12.2     Terms and Conditions Applicable to Assignment and Subletting.

(a)        Regardless of Lessor’s consent, no assignment or subletting shall:
(i) be effective without the express written assumption by such assignee or
sublessee of the obligations of Lessee under this Lease, upon terms and
conditions acceptable to Lessor, (ii) release Lessee of any obligations
hereunder, or (iii) after the primary liability of Lessee for the payment of
Rent or for the performance of any other obligations to be performed by Lessee.

 

 

-21-

--------------------------------------------------------------------------------

 


 

 

 

 

(b)        Lessor may accept Rent or performance of Lessee’s obligations from
any person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessors right to exercise its remedies for Lessee’s Default or Breach.

(c)        Lessor’s consent to any assignment or subletting shall not constitute
consent to any subsequent assignment or subletting.

(d)        In the event of any Default or Breath by Lessee, Lessor may proceed
directly against Lessee, any Guarantors or anyone else responsible for the
performance of Lessee’s obligations under this Lease, including any assignee or
sublessee, without first exhausting Lessor’s remedies against any other person
or entity responsible therefore to Lessor, or any security held by Lessor.

(e)        Each request for consent to an assignment or subletting shall be in
writing, accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises. Lessee shall reimburse Lessor the amount
Lessor incurred in attorneys’ fees (not to exceed $2,500 for each requested
consent), plus all costs and fees of third party consultants.  Lessee agrees to
provide Lessor with such other or additional information and/or documentation as
may be reasonably requested. (See also Paragraph 38)

(f)         Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing.

(g)        Lessors consent to any assignment or subletting shall not transfer to
the assignee or sublessee any Option granted to the original Lessee by this
Lease unless such transfer is specifically consented to by Lessor in writing.
(See Paragraph 39.2)

12.3     Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:

 

 

-22-

 

--------------------------------------------------------------------------------

 


 

 

 

 

(a)        Lessee hereby assigns and transfers to Lessor all of Lessee’s
interest in all Rent payable on any sublease, and Lessor may collect such Rent
and apply same toward Lessee’s obligations under this Lease; provided, however,
that until a Breath shall occur in the performance of Lessee’s obligations,
Lessee may collect said Rent. In the event that the amount collected by Lessor
exceeds Lessee’s then outstanding obligations any such excess shall be refunded
to Lessee. Lessor shall not, by reason of the foregoing or any assignment of
such sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee’s
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor directly all Rent due and to become due under the sublease.
Sublessee shall rely upon any such notice from Lessor and shall pay all Rents to
Lessor without any obligation or right to inquire as to whether such Breach
exists, notwithstanding any claim from Lessee to the contrary.

(b)        In the event of a Breach by Lessee, Lessor may, at its option,
require sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however. Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breathes of such
sublessor.

(c)        Any matter requiring the consent of the sublessor under a sublease
shall also require the consent of Lessor.

(d)        No sublessee shall further assign or sublet all or any part of the
Premises without Lessor’s prior written consent.

13.       Default; Breach; Remedies.

13.1     Default; Breach. A “Default” is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease, as may be amended from time to time. A “Breach” is
defined as the occurrence of one or more of the following Defaults, and the
failure of Lessee to cure such Default within any applicable grace period:

(a)        The abandonment of the Premises, or the vacating of the Premises
without in either case providing a commercially reasonable level of security, or
where the coverage of the property insurance described in Paragraph 8.3 is
jeopardized as a result thereof, or without providing reasonable assurances to
minimize potential vandalism.

(b)        The failure of Lessee to make any payment of Rent or any Security
Deposit required to be made by Lessee hereunder, whether to Lessor or to a third
party, when due, to provide reasonable evidence of insurance or surety bond, or
to fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 5 business days following
written notice to Lessee.

(c)        The commission of waste, act or acts constituting public or private
nuisance, and/or an illegal activity on the Premises by Lessee, where such
actions continue for a period of 5 business days following written notice to
Lessee.

(d)        The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate, (v) a requested subordination, (vi) evidence concerning any
guaranty and/or Guarantor, (vii) any document requested under Paragraph 41,
(viii) material data safety sheets (MSDS), or (ix) any other documentation or
information which Lessor may reasonably require of Lessee under the terms of
this Lease, where any such failure continues for a period of 10 days following
written notice to Lessee so long as, for purposes of preceding clause (ix) only,
the documentation submitted for Lessee’s signature complies with the
requirements of this Lease; provided, however, if the nature of Lessee’s Default
is such that more than 10 days are reasonably required for its cure, then it
shall not be deemed to be a breach if Lessee commences such cure within said 10
day period and thereafter diligently prosecutes such cure to completion,
provided in all events such documentation will be provided within 20 days.

 

 

-23-

--------------------------------------------------------------------------------

 


 

 

 

 

(e)        A Default by Lessee as to the terms, covenants, conditions or
provisions of this Lease, or of the rules adopted under Paragraph 2.9 hereof,
other than those described in subparagraphs 13.1(5), (b), (c) or (d), above,
where such Default continues for a period of 30 days after written notice:
provided, however, that if the nature of Lessee’s Default is such that more than
30 days are reasonably required for its cure, then it shat not be deemed to be a
Breach if Lessee commences such cure within said 30 day period and thereafter
diligently prosecutes such cure to completion, provided such cure is completed
in all events within ninety (90) days.

(f)         The occurrence of any of the following events: (i) the making of any
general arrangement or assignment for the benefit of creditors; (ii) becoming a
“debtor” as defined in 11 U.S.C. § 101 or any successor statute thereto (unless,
in the case of a petition filed against Lessee, the same is dismissed within 60
days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.

(g)        The discovery that any financial statement of Lessee or of any
Guarantor given to Lessor was materially false.

(h)        If the performance of Lessee’s obligations under this Lease is
guaranteed: (i) the death of a Guarantor. (ii) the termination of a Guarantor’s
liability with respect to this Lease other than in accordance with the terms of
such guaranty, (iii) a Guarantor’s becoming insolvent or the subject of a
bankruptcy filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a
Guarantor’s breach of its guaranty obligation on an anticipatory basis, and
Lessee’s failure, within 60 days following written notice of any such event, to
provide written alternative assurance or security, which, when coupled with the
then existing resources of Lessee, equals or exceeds the combined financial
resources of Lessee and the Guarantors that existed at the time of execution of
this Lease.

13.2     Remedies. If Lessee fails to perform any of its affirmative duties or
obligations. within 10 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee’s behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. Lessee shall pay to Lessor an amount equal to 115% of the costs and
expenses incurred by Lessor in such performance upon receipt of an invoice
therefor. In the event of a Breach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach:

 

 

 

-24-

--------------------------------------------------------------------------------

 


 

 

 

 

(a)        Terminate Lessee’s right to possession of the Premises by any lawful
means, in which case this Lease shall terminate and Lessee shall immediately
surrender possession to Lessor. In such event Lessor shall be entitled to
recover from Lessee: (i) the unpaid Rent which had been earned at the time of
termination: (ii) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that the Lessee proves could have
been reasonably avoided: (iii) the worth at the time of award of the amount by
which the unpaid rent for the balance of the term after the time of award
exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided: and (iv) any other amount necessary to compensate Lessor for
all the detriment proximately caused by the Lessee’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorneys’ fees, and that
portion of any teasing commission paid by Lessor in connection with this Lease
applicable to the unexpired term of this Lease. The worth at the time of award
of the amount referred to in provision (iii) of the immediately preceding
sentence shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of the District within which the Premises are located
at the time of award plus one percent. Efforts by Lessor to mitigate damages
caused by Lessee’s Breach of this Lease shall not waive Lessor’s right to
recover damages under Paragraph 12. If termination of this Lease is obtained
through the provisional remedy of unlawful detainer, Lessor shall have the right
to recover in such proceeding any unpaid Rent and damages as are recoverable
therein, or Lessor may reserve the right to recover at or any part thereof in a
separate suit. If a notice and grace period required under Paragraph 13.1 was
not previously given, a notice to pay rent or quit, or to perform or quit given
to Lessee under the unlawful detainer statute shall also constitute the notice
required by Paragraph 13.1. In such case, the applicable grace period required
by Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the Default within the greater of the two such
grace periods shall constitute both an unlawful detainer and a Breach of this
Lease entitling Lessor to the remedies provided for in this Lease and/or by said
statute.

(b)        Continue the Lease and Lessee’s right to possession and recover the
Rent as it becomes due, in which event Lessee may sublet or assign, subject only
to reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.

(c)        Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee’s right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.

13.4     Late Charges. Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within 5 business days after such amount shall be due,
then, without any requirement for notice to Lessee. Lessee shall immediately pay
to Lessor a one-time late charge equal to 10% of each such overdue amount or
$100, whichever is greater. The parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs Lessor will incur by
reason of such late payment. Acceptance of such late charge by Lessor shall in
no event constitute a waiver of Lessee’s Default or Breach with respect to such
overdue amount, nor prevent the exercise of any of the other rights and remedies
granted hereunder. In the event that a late charge is payable hereunder, whether
or not collected, for 3 consecutive installments of Base Rent, then
notwithstanding any provision of this Lease to the contrary, Base Rent shall, at
Lessor’s option, become due and payable quarterly in advance.

 

 

-25-

--------------------------------------------------------------------------------

 


 

 

 

 

13.5     Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30 days following the date on which it was due for non-scheduled
payment, shall bear interest from the date when due, as to scheduled payments,
or the 31st day after it was due as to non-scheduled payments. The interest
(“Interest”) charged shall be computed at the rate of 10% per annum but shall
not exceed the maximum rate allowed by law. Interest is payable in addition to
the potential late charge provided for in Paragraph 13.4.

13.6     Breach by Lessor.

(a)        Notice of Breach. Lessor shall not be deemed in breach of this Lease
unless Lessor falls within a reasonable time to perform an obligation required
to be performed by Lessor. For purposes of this Paragraph, a reasonable time
shall in no event be less than 30 days after receipt by Lessor, and any Lender
whose name and address shall have been furnished Lessee in writing for such
purpose, of written notice specifying wherein such obligation of Lessor has not
been performed; provided, however, that if the nature of Lessor’s obligation is
such that more than 30 days are reasonably required for its performance, then
Lessor shall not be in breach if performance is commenced within such 30 day
period and thereafter diligently pursued to completion.

14.       Condemnation. If the Premises or any portion thereof are taken under
the power of eminent domain or sold under the threat of the exercise of said
power (collectively “Condemnation”), this Lease shall terminate as to the part
taken as of the date the condemning authority takes title or possession,
whichever first occurs. If more than 10% of the floor area of the Unit, or more
than 25% of the Project Parking Area is taken by Condemnation, Lessee may, at
Lessee’s option, to be exercised in writing within 10 days after Lessor shall
have given Lessee written notice of such taking (or in the absence of such
notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in utility of the Premises caused by such Condemnation.
Condemnation awards and/or payments shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any compensation paid by the condemner
for Lessee’s relocation expenses, loss of business goodwill and/or Trade
Fixtures, without regard to whether or not this Lease is terminated pursuant to
the provisions of this Paragraph. All Alterations and Utility Installations made
to the Premises by Lessee, for purposes of Condemnation only, shall be
considered the property of the Lessee and Lessee shall be entitled to any and
all compensation which is payable therefor. In the event that this Lease is not
terminated by reason of the Condemnation, Lessor shall repair any damage to the
Premises caused by such Condemnation.

15.       Brokerage Fees.

15.1     Intentionally Omitted.

15.2     Intentionally Omitted.

 

 

-26-

--------------------------------------------------------------------------------

 


 

 

 

 

15.3     Representations and Indemnities of Broker Relationships. Lessee and
Lessor each represent and warrant to the other that it has had no dealings with
any person, firm, broker or finder (other than the Brokers, if any) in
connection with this Lease, and that no one other than said named Brokers is
entitled to any commission or finders fee in connection herewith. Lessee and
Lessor do each hereby agree to indemnify, protect, defend and hold the other
harmless from and against liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions of the Indemnifying Party, including any costs,
expenses, attorneys’ fees reasonably incurred with respect thereto. Under no
circumstances shall Brokers be considered third party beneficiaries to this
Lease.

16.       Estoppel Certificates.

(a)        Each Party (as “Responding Party’) shall within 10 days after written
notice from the other Party (the “Requesting Party”) execute, acknowledge and
deliver to the Requesting Party a statement in writing in form similar to the
then most current “Estoppel Certificate” form published by the AIR Commercial
Real Estate Association, plus such additional information, confirmation and/or
statements as may be reasonably requested by the Requesting Party.

(b)        If the Responding Party shall fall to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party, (ii)
there are no uncured defaults in the Requesting Party’s performance, and (iii)
if Lessor is the Requesting Party, not more than one month’s rent has been paid
in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Partys Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.

(c)        If Lessor desires to finance, refinance, or sell the Premises, or any
part thereof, Lessee and all Guarantors shall deliver to any potential lender or
purchaser designated by Lessor such financial statements as may be reasonably
required by such lender or purchaser, including but not limited to Lessee’s
financial statements for the past 3 years. All such financial statements shall
be received by Lessor and such lender or purchaser in confidence and shall be
used only for the purposes herein set forth.

17.       Definition of Lessor. The term “Lessor” as used herein shall mean the
owner or owners at the time in question of the fee title to the Premises, or, if
this is a sublease, of the Lessee’s interest in the prior lease. In the event of
a transfer of Lessor’s title or Interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Upon such transfer or assignment and delivery
of the Security Deposit, as aforesaid, the prior Lessor shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Lessor. Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Lessor shall
be binding only upon the Lessor as hereinabove defined.

18.       Severability. The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

19.       Days. Unless otherwise specifically indicated to the contrary, the
word “days” as used in this Lease shall mean and refer to calendar days.

20.       Limitation on Liability. The obligations of Lessor under this Lease
shall not constitute personal obligations of Lessor, or its partners, members,
directors, officers or shareholders, and Lessee shall look to the Premises and
the Project (including, without limitation, the net rents, profits, other income
and proceeds from the operation or sale of the Premises or the Project), and to
no other assets of Lessor, for the satisfaction of any liability of Lessor with
respect to this Lease, and shall not seek recourse against Lessors partners,
members, directors, officers or shareholders, or any of their personal assets
for such satisfaction.

21.       Time of Essence. Time is of the essence with respect to the
performance of all obligations lobe performed or observed by the Parties under
this Lease.

 

 

-27-

--------------------------------------------------------------------------------

 


 

 

 

 

22.       No Prior or Other Agreements. This Lease contains all agreements
between the Parties with respect to any matter mentioned herein, and no other
prior or contemporaneous agreement or understanding shall be effective.

23.       Notices.

23.1     Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by nationally recognized overnight courier (such as
Federal Express).  The addresses noted adjacent to a Party’s signature on this
Lease shall be that Party’s address for delivery or mailing of notices. Either
Party may by written notice to the other specify a different address for notice,
except that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.

23.2     Date of Notice. Notice shall be deemed given only upon actual receipt.
If notice is received on a Saturday, Sunday or legal holiday, it shall be deemed
received on the next business day.

24.       Waivers.

(a)        No waiver by Lessor of the Default or Breach of any term, covenant or
condition hereof by Lessee, shall be deemed a waiver of any other term, covenant
or condition hereof, or of any subsequent Default or Breach by Lessee of the
same or of any other term, covenant or condition hereof. Lessor’s consent to, or
approval of, any act shall not be deemed to render unnecessary the obtaining of
Lessors consent to, or approval of, any subsequent or similar act by Lessee, or
be construed as the basis of an estoppel to enforce the provision or provisions
of this Lease requiring such consent.

(b)        The acceptance of Rent by Lessor shall not be a waiver of any Default
or Breach by Lessee. Any payment by Lessee may be accepted by Lessor on account
of moneys or damages due Lessor, notwithstanding any qualifying statements or
conditions made by Lessee in connection therewith, which such statements and/or
conditions shall be of no force or effect whatsoever unless specifically agreed
to in writing by Lessor al or before the time of deposit of such payment.

            (i)         THE PARTIES AGREE THAT THE TERMS OF THIS LEASE SHALL
GOVERN WITH REGARD TO ALL MATTERS RELATED THERETO AND HEREBY WAIVE THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE IS
INCONSISTENT WITH THIS LEASE.

25.       Disclosures Regarding the Nature of a Real Estate Agency Relationship.

(a)        When entering into a discussion with a real estate agent regarding a
real estate transaction, a Lessor or Lessee should from the outset understand
what type of agency relationship or representation it has with the agent or
agents in the transaction. Lessor and Lessee acknowledge being advised by the
Brokers in this transaction, as follows:

 

 

-28-

--------------------------------------------------------------------------------

 


 

 

 

 

(i)         Lessor’s Agent. A Lessor’s agent under a listing agreement with the
Lessor acts as the agent for the Lessor only. A Lessor’s agent or subagent has
the following affirmative obligations: To the Lesser: A fiduciary duty of utmost
care, integrity, honesty, and loyally in dealings with the Lessor. To the Lessee
and the Lessor: (a) Diligent exercise of reasonable skills and care in
performance of the agents duties. (b) A duty of honest and fair dealing and good
faith. (c) A duty to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.

(ii)        Lessee’s Agent. An agent can agree to act as agent for the Lessee
only. In these situations, the agent is not the Lessor’s agent, even if by
agreement the agent may receive compensation for services rendered, either in
full or in part from the Lessor. An agent acting only for a Lessee has the
following affirmative obligations. To the Lessee: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessee. To the Lessee
and the Lessor: (a) Diligent exercise of reasonable skills and care in
performance of the agents duties. (b) A duty of honest and fair dealing and good
faith. (c) A duty to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.

(iii)       Agent Representing Both Lessor and Lessee. A real estate agent,
either acting directly or through one or more associate licenses, can legally be
the agent of both the Lessor and the Lessee in a transaction, but only with the
knowledge and consent of both the Lessor and the Lessee. In a dual agency
situation, the agent has the following affirmative obligations to both the
Lessor and the Lessee: (a) A fiduciary duty of utmost care, integrity, honesty
and loyalty in the dealings with either Lessor or the Lessee. (b) Other duties
to the Lessor and the Lessee as stated above in subparagraphs (i) or (ii). In
representing both Lessor and Lessee, the agent may not without the express
permission of the respective Party, disclose to the other Party that the Lessor
will accept rent in an amount less than that indicated in the listing or that
the Lessee is willing to pay a higher rent than that offered. The above duties
of the agent in a real estate transaction do not relieve a Lessor or Lessee born
the responsibility to protect their own interests. Lessor and Lessee should
carefully read all agreements to assure that they adequately express their
understanding of the transaction. A real estate agent is a person qualified to
advise about real estate. If legal or tax advice is desired, consult a competent
professional.

26.       No Right To Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
In the event that Lessee holds over, then the Base Rent shall be increased to
150% for the first three (3) months of such hold over, and thereafter 200%, of
the Base Rent applicable immediately preceding the expiration or termination,
Nothing contained herein shall be construed as consent by Lessor to any holding
over by Lessee.

27.       Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies al
law or in equity.

28.       Covenants and Conditions; Construction of Agreement. All provisions of
this Lease to be observed or performed by Lessee are both covenants and
conditions. In construing this Lease, all headings and titles are for the
convenience of the Parties only and shall not be considered a part of this
Lease. Whenever required by the context, the singular shall include the plural
and vice versa. This Lease shall not be construed as if prepared by one of the
Parties, but rather according to its fair meaning as a whole, as if both Parties
had prepared it.

 

 

-29-

--------------------------------------------------------------------------------

 


 

 

 

 

29.       Binding Effect; Choice of Law. This Lease shall be binding upon the
parties, their personal representatives, successors and assigns and be governed
by the laws of the State in which the Premises are located. Any litigation
between the Parties hereto concerning this Lease shall be initiated in the
county in which the Premises are located.

30.       Subordination; Attornment; Non-Disturbance.

30.1     Subordination. This Lease and any Option granted hereby shall be
subject and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices (in this Lease together
referred to as “Lender”) shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.

30.2     Attornment. In the event that Lessor transfers title to the Premises,
or the Premises are acquired by another upon the foreclosure or termination of a
Security Device to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attorn to such new owner, and
upon request, enter into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of the new owner, this Lease will automatically become a new lease
between Lessee and such new owner, and (ii) Lessor shall thereafter be relieved
of any further obligations hereunder and such new owner shall assume all of
Lessor’s obligations, except that such new owner shall not: (a) be liable for
any act or omission of any prior lessor or with respect to events occurring
prior to acquisition of ownership; (b) be subject to any offsets or defenses
which Lessee might have against any prior lessor, (c) be bound by prepayment of
more than one month’s rent, or (d) be liable for the return of any security
deposit paid to any prior lessor.

30.3     Non-Disturbance. With respect to Security Devices entered into by
Lessor after the execution of this Lease. Lessee’s subordination of this Lease
shall be subject to receiving a commercially reasonable non-disturbance
agreement (a “Non-Disturbance Agreement”) from the Lender which Non-Disturbance
Agreement provides that Lessee’s possession of the Premises, and this Lease,
including any options to extend the term hereof, will not be disturbed so long
as Lessee is not in Breach hereof and attorns to the record owner of the
Premises. Further, within 60 days after the execution of this Lease, Lessor
shall, if requested by Lessee, use its good faith efforts to obtain a
Non-Disturbance Agreement from the holder of any pre-existing Security Device
which is secured by the Premises.

30.4     Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.

 

 

-30-

--------------------------------------------------------------------------------

 


 

 

 

 

31.4     Attorneys’ Fees. If any Party brings an action or proceeding involving,
the Premises whether founded in tort, contract or equity, or to declare rights
hereunder, the Prevailing Party (as hereafter defined) in any such proceeding,
action, or appeal thereon, shall be entitled to reasonable attorneys’ fees. Such
fees may be awarded in the same suit or recovered in a separate suit, whether or
not such action or proceeding is pursued to decision or judgment. The term,
“Prevailing Party” shall include, without limitation, a Party or-Broker who
substantially obtains or defeats the relief sought, as the case may be, whether
by compromise, settlement, judgment, or the abandonment by the other Party of
its claim or defense. The attorneys’ fees award shall not be computed in
accordance with any court fee schedule, but shall be such as to fully reimburse
all attorneys’ fees reasonably incurred. in addition, Lessor shall be entitled
to attorneys’ fees, costs and expenses incurred in the preparation and service
of notices of Default and consultations in connection therewith, whether or not
a legal action is subsequently commenced in connection with such Default or
resulting Breach ($500 is a reasonable minimum per occurrence for such services
and consultation).

32.       Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s agents
shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times after reasonable prior notice for
the purpose of showing the same to prospective purchasers, lenders, or tenants,
and making such alterations, repairs, improvements or additions to the Premises
as Lessor may deem necessary or desirable and the erecting, using and
maintaining of utilities, services, pipes and conduits through the Premises
and/or other premises as long as there is no material adverse effect on Lessee’s
use of the Premises. All such activities shall be without abatement of rent or
liability to Lessee.

33.       Auctions. Lessee shall not conduct, nor permit to be conducted, any
auction upon the Premises without Lessor’s prior written consent. Lessor shall
not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.

34.       Signs. Lessor may place on the Premises ordinary “For Sale” signs at
any time and ordinary “For Lease” signs during the last 6 months of the term
hereof. Except for ordinary “For Sublease” signs which may be placed only on the
Premises, Lessee shall not place any sign upon the Project without Lessor’s
prior written consent. All signs must comply with all Applicable Requirements.

35.       Termination; Merger. Unless specifically stated otherwise in writing
by Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises: provided, however, that Lessor may elect to continue any one or all
existing subtenancies at its discretion. Lessor’s failure within 10 days
following any such event to elect to the contrary by written notice to the
holder of any such lesser interest, shall constitute Lessor’s election to have
such event constitute the termination of such interest.

 

 

-31-

--------------------------------------------------------------------------------

 


 

 

 

 

36.       Consents. Except as otherwise provided herein, wherever in this Lease
the consent of a Party is required to an act by or for the other Party, such
consent shall not be unreasonably withheld or delayed or conditioned. Lessor’s
actual reasonable costs and expenses (including but not limited to architects’,
attorneys’, engineers’ and other consultants’ fees) incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, shall be paid by Lessee upon receipt
of an invoice and supporting documentation therefor. Lessor’s consent to any
act, assignment or subletting shall not constitute an acknowledgment that no
Default or Breach by Lessee of this Lease exists, nor shall such consent be
deemed a waiver of any then existing Default or Breach, except as may be
otherwise specifically stated in writing by Lessor at the time of such consent.
The failure to specify herein any particular condition to Lessor’s consent shall
not preclude the imposition by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given. In the event that either Party disagrees with
any determination made by the other hereunder and reasonably requests the
reasons for such determination, the determining party shall furnish its reasons
in writing and in reasonable detail within 10 business days following such
request.

37.       Intentionally Omitted.

38.       Quiet Possession. Subject to payment by Lessee of the Rent and
performance of all of the covenants, conditions and provisions on Lessee’s part
lo be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises during the term hereof.

39.       Intentionally Omitted.

40.      

41.       Reservations. Lessor reserves the right: (i) to grant, without the
consent or joinder of Lessee, such easements, rights and dedications that Lessor
deems necessary, (ii) to cause the recordation of parcel maps and restrictions,
and (iii) to create and/or install new utility raceways, so long as such
easements, rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee or materially
increase the financial obligations of Lessee. Lessee agrees to sign any
documents reasonably requested by Lessor to effectuate such rights.

42.       Performance Under Protest.  If at any time a dispute shall arise as to
any amount or sum of money to be paid by one Party to the other under the
provisions hereof, the Party against whom the obligation to pay the money is
asserted shall have the right to make payment “under protest” and such payment
shall not be regarded as a voluntary payment and there shall survive the right
on the part of said Party to institute sail for recovery of such sum. If it
shall be adjudged that there was no legal obligation on the part of said Party
to pay such sum or any part thereof, said Party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay.

43.       Authority; Multiple Parties; Execution.

(a)        If either Party hereto is a corporation, trust, limited liability
company, partnership, or similar entity, each individual executing this Lease on
behalf of such entity represents and warrants that he or she is duly authorized
to execute and deliver this Lease on its behalf. Each Party shall, within 30
days after request, deliver to the other Party satisfactory evidence of such
authority.

(c)        This Lease may be executed by the Parties in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

44.       Conflict. Any conflict between the printed provisions of this Lease
and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.

45.       Offer. Preparation of this Lease by either party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.

46.       Amendments. This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
change Lessee’s obligations hereunder, Lessee agrees to make such reasonable
non-monetary modifications to this Lease as may be reasonably required by a
Lender in connection with the obtaining of normal financing or refinancing of
the Premises.

47.       Intentionally Omitted.

 

 

-32-

--------------------------------------------------------------------------------

 


 

 

 

 

48.       Mediation and Arbitration of Disputes. An Addendum requiring the
Mediation and/or the Arbitration of all disputes between the Parties and/or
Brokers arising out of this Lease £ is R is not attached to this Lease.

49.       Americans with Disabilities Act. Since compliance with the Americans
with Disabilities Act (ADA) is dependent upon Lessee’s specific use of the
Premises, Lessor makes no warranty or representation, except as set forth in
Paragraph 2.3, as to whether or not the Premises comply with ADA or any similar
legislation. In the event that Lessee’s use of the Premises requires
modifications or additions to the Premises in order to be in ADA compliance,
Lessee agrees, subject to Paragraph 2,3, to make any such necessary
modifications and/or additions at Lessee’s expense.

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:

1.         SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS
LEASE.

2.         RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE
CONDITION OF THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED
TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES,
THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS,
COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY OF THE
PREMISES FOR LESSEE’S INTENDED USE.

WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.

 

 

-33-

--------------------------------------------------------------------------------

 


 

 

 

 

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

Executed at:                                                           

Executed at: Santa Ana, CA

On:                                                                        

On: 8-15-2007

 

 

By LESSOR:                                                         

By LESSEE:

SEE LESSOR SIGNATURE BLOCK
ATTACHED HERETO AND INCOR-

Pro-Dex, Inc.,
a Colorado corporation

PORATED HEREIN BY REFERENCE         

 

 

 

By:                                                                        

By:                                                                        

Name Printed:                                                       

Name Printed: Mark P. Murphy

Title:                                                                      

By:                                                                          

Title:CEO

By:                                                                        

Name Printed:                                                       

Name Printed: Jeffrey J. Ritchey

Title:                                                                      
Address:  3300 N. Harbor Blvd.                            

Title:                                                                      
Address:  2361 McGaw Avenue

Costa Mesa, CA 92626                                        

Irvine, CA 92614

Telephone:  (714) 466-7104                                  

Telephone:  (714) 546-1045

Facsimile (___)                                                      

Facsimile: (___)                                                     

Federal ID No.                                                      

Federal ID No.                                                      

 

 

BROKER:                                                             

BROKER:

Grubb & Ellis Company                                         

CresaPartners

Attn:  Gary Allen                                                      

Attn:  Jeffery Shepard                                          

Title:  Senior Vice President                                   

Title:                                                                      

Address: 4675 MacArthur Court, Suite 1600         

Address:  610 Newport Center Drive

Newport Beach, CA 92660                                  

Newport Beach, CA 92660

Telephone: (949) 608-2111                                   

Telephone: (949) 706-6600

Facsimile: (949) 608-2003                                    

Facsimile: (949) 706-6565

Email: gary.allen@grubb-ellis.com                          

Email:                                                                    

Federal ID No.                                                        

Federal ID No.                                                    

NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street, Suite
800, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.: (213)
687-8816.

©Copyright 1999 By AIR Commercial Real Estate Association.

All rights reserved. No part of these works may be reproduced in
any form without permission in writing.

s:/WinAir/GAllen/2361 McGaw/Irvine Business-Pro-Dex/Irvine
Business-Pro-Dex-LEASE

 

 

-34-

--------------------------------------------------------------------------------

 


 

 

 

 

LESSOR SIGNATURE BLOCK TO STANDARD INDUSTRIAL/COMMERCIAL MULTI-
TENANT LEASE —NET DATED AUGUST 3, 2007 BETWEEN IRVINE BUSINESS
PROPERTIES AND PRO-DEX, INC.

By:       LESSOR:

IRVINE BUSINESS PROPERTIES, a California
general partnership, General Partner

By: Brinderson Holdings, L.P. a California
      limited partnership, General Partner

      By: Brinderson Holdings Company, a
            California corporation, General
            Partner

By:                                                
      Gary L. Brindeson, President

By:                                                
      Atef A. Moussa, Assistant
      Secretary

By:                                                            

       Marty Jones, General Partner

 

 

 

 

-35-

--------------------------------------------------------------------------------

 


 

 

 

 

ADDENDUM TO AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION STANDARD
INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE—NET

 

The terms of this Addendum are intended to modify, amend, and supplement the
terms and provisions of the lease. Unless otherwise defined herein, capitalized
terms used in this Addendum shall have the same meanings as set forth in the
Lease to which it is attached. In the event of any conflict or inconsistency
between this Addendum and the Lease, this Addendum shall control.

50.       Rent Adjustments: See attached A.I.R. Addendum.

51.       Premises. The following is added to Paragraph 1.2(e). “The Parking
License shall be a license coupled with an interest and shall be irrevocable by
Lessor during the time the Lease is in effect. The Parking License shall not be
transferable by Lessee other than in connection with an assignment or subletting
of this Lease of the Premises pursuant to Article 12, below.”

52.       Commencement Date. “Commencement Date” shall be the later of: (a) the
date of Substantial Completion of Lessor’s Work (defined in the Work Letter
Agreement attached as Exhibit D) or (b) the earlier of (i) November l, 2007, or
(ii) the date that is seven (7) days after Substantial Completion of Lessee’s
improvements (defined in the Work Letter Agreement).”

53.       Common Areas- Rules and Regulations. The following is added to
Paragraph 2.9. “Lessor shall keep and maintain the Common Areas in good order,
condition and repair in accordance with good and accepted practices and
consistent with other similar commercial centers located within the greater
Irvine Business Complex.”

54.       Common Areas Changes. Notwithstanding the provisions of Paragraph 2.10
of the Lease, Lessor shall not utilize, modify, alter or rearrange the Project
and/or the Common Areas in a manner that materially and adversely affects access
to the Premises or the operation of Lessee’s business, as permitted under this
Lease. Lessor shall use commercially reasonable efforts to cause all repairs to
the Common Areas to be performed in a way that minimizes the effect on Lessee’s
operations on the Premises.

55.       Term. The following is added to Paragraph 3 of the Lease:

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

3.5       Option to Terminate. Provided there is no Breach either at the time of
the exercise of this Termination Option or on the Termination Effective Date,
Lessee shall have the one-time option to terminate this Lease in its entirety
(the “Termination Option”) effective on the first day of the month following the
end of the seventy second (72nd) full calendar month of the Original Term (the
“Termination Effective Date”) by delivering to Lessor and Lessor actually
receiving at any time on or before the two hundred seventieth (270th) day before
the Termination Effective Date (the “Termination Deadline”) (1) a written
unconditional notice of the exercise of the Termination Option (the “Termination
Notice”) and (2) termination consideration in the amount of One Hundred
Twenty-Five Thousand Dollars ($125,000.00) (the “Termination Consideration”). If
Lessor does not receive both the Termination Notice and the Termination
Consideration in full by the Termination Deadline, then the Termination Option
shall be automatically void. If Lessor does receive both the Termination Notice
and the Termination Consideration in full by the Termination Deadline, then this
Lease shall expire on the Termination Effective Date, and Lessee shall on such
date surrender the Premises to Lessor in accordance with the terms of this
Lease. Time is of the essence in the exercise of the Termination Option.

56.       Common Area Operating Expenses. Notwithstanding anything is Paragraph
4.2 of the Lease, the following items shall be specifically excluded from Common
Area Operating Expenses:

(a)        Any payments (such as salaries or fees) to Lessor’s executive
personnel, excluding any property management fees;

(b)        Depreciation or interest (unless it is related to an allowable
capital item);

(c)        Taxes on Lessor’s business (such as income, excess profits,
franchise, capital stock, estate, inheritance);

(d)        Leasing commissions;

(c)        Legal fees;

(d)        Expenses paid directly by Lessee for any reason (such as for
excessive utility use);

(e)        Costs for improving any other tenant’s space;

(f)         Any repair or other work necessitated by condemnation, fire, or
other casualty, except for any deductible amounts to be amortized under
Paragraph 2.3(b); and

(g)        Any costs, fines, and the like which are due to the Lessor’s
violation of any governmental rule or authority.

 

 

-2-

--------------------------------------------------------------------------------

 


 

 

 

 

Lessor shall keep separate books of account and records covering all Common Area
Operating Expenses for at least two (2) years after the close of each calendar
year. Notwithstanding any paragraph of the Lease to the contrary, in the event
of any dispute regarding the amount due as Lessee’s Share of Common Area
Operating Expenses and provided that no Lessee Default exists under the Lease
(or any facts or circumstances that, but for the giving of notice or passage of
time or both, would constitute a Lessee Default), Lessee shall have the right
within ninety (90) days following Lessor’s delivery to Lessee of the
reconciliation for the twelve (12) month period in question (the “Audit Request
Deadline”), after at least twenty (20) business days prior written notice and
during normal business hours approved by Lessor, to inspect and photocopy, at
Lessee’s sole cost and expense, Lessor’s accounting records for the Building
relevant to the calculation and allocation of Common Area Operating Expenses at
Lessor’s office, or such other location as Lessor may designate.  If Lessor has
not received a written notice from Lessee to conduct an audit by the applicable
Audit Request Deadline, Lessee shall have no further right to conduct an audit
for such twelve (12) month period. Any such audit shall be completed within two
(2) weeks following the date Lessor provides Lessee’s auditor with access to
Lessor’s non-confidential Building documents reasonably required by Lessee to
complete its audit for the period in question. If, after such inspection and
photocopying, Lessee continues to dispute the amount of Lessee’s Pro Rata Share
of Common Area Operating Expenses, Lessee shall be entitled to retain an
independent, third-party company to audit and/or review Lessor’s records to
determine the proper amount of Lessee’s Pro Rata Share of Common Area Operating
Expenses. Such audit company shall be compensated only on a flat fee or hourly
basis. No such audit company shall be compensated in whole or in part on a
contingency fee basis. Any accounting firm selected by Lessee in connection with
the audit shall not already be providing primary accounting services to Lessee
or any Lessee affiliate, nor shall it have provided primary accounting services
to Lessee or any Lessee affiliate in the past three (3) years. If such audit or
review reveals that Lessor has overcharged Lessee, then, as Lessee’s sole and
exclusive remedy, within ten (10) days after the results of such audit are made
available to Lessor, Lessor shall reimburse Lessee the amount of such
overcharge. If the audit reveals that Lessee was undercharged, then within ten
(10) days after the results of the audit are made available to Lessee, Lessee
shall reimburse Lessor the amount of such undercharge, and any erroneous billing
practices will be discontinued. If Lessor desires to contest such audit results,
Lessor may do so by submitting the results of the audit to arbitration to the
American Arbitration Association (Orange County office) within thirty (30) days
of receipt of the results of the audit, and the arbitration shall be final and
binding upon Lessor and Lessee. During any such arbitration proceedings,
Lessee’s monetary obligations shall not be reduced, abated or suspended, and
Lessor’s obligation, if any, to pay any such overage shall be abated during such
arbitration proceedings. Lessee agrees to pay the cost of such audit (and any
arbitration), provided that, if the audit reveals that Lessor’s determination of
Lessee’s Pro Rata Share of Common Area Operating Expenses as set forth in the
reconciliation sent to Lessee was in error in Lessor’s favor by more than six
percent (6.0%), Lessor shall pay the cost of such audit (and any arbitration),
if funds are owed by Lessor to Lessee as established pursuant to this Paragraph,
then Lessor shall at its option, either (i) pay Lessee such amount within ten
(10) days from the date such amount is established, or (ii) credit against the
monthly Base Rent next coming due under the Lease unless the Lease Term has
expired, in which event Lessor shall refund the appropriate amount to Lessee.
There shall be no more than one (1) review by Lessee of Lessee’s Pro Rata Share
of Common Area Operating Expenses for any twelve (12) month period. Lessee shall
keep any information gained from its review of Lessor’s records confidential and
shall not disclose it to any other party, except as required by law. If
requested by Lessor, Lessee shall require its employees or agents reviewing
Lessor’s records to sign a confidentiality agreement as a condition of Lessor.
Lessee understands and agrees that the confidentiality provision set forth
herein is of material importance to Lessor and that any violation thereof shall
result in immediate and irreparable harm to Lessor.

Lessor shall use its commercially reasonable efforts to obtain competitive bids
from qualified contractors and providers for service, repair and maintenance
contracts to be let by Lessor pursuant to this Lease. Lessor makes no
representation, express or implied, that competitive bids for trades or services
from qualified contractors or providers will be available or that Lessor shall
receive responses from qualified contractors or providers in response to
Lessor’s requests for bids. Lessor shall select, in Lessor’s good faith business
judgment, the lowest responsible bid. Lessor shall provide Lessee with written
notice if Lessor determines that estimated Common Area Operating Expenses shall
in the aggregate exceed ten percent (10%) over the immediately preceding year,
and Lessee shall have the right to approve such increase, such approval not to
be unreasonably withheld.

 

 

-3-

--------------------------------------------------------------------------------

 


 

 

 

 

57.       Reportable Uses Require Consent. Notwithstanding Paragraph 6.2(a) of
the Lease, Lessee shall have the right (without Lessors prior consent, provided
Lessor promptly receives copies of any required material data safety sheets) to
use and store on the Premises materials and products used in the operation of
Lessee’s business, including without limitation products regulated by various
governmental agencies (whether or not such use or storage constitutes a
Reportable Use), so long as such use and storage complies with the terms and
conditions of this Lease, including, without limitation, Paragraphs 6.2(b), (c),
(d) and 6.3, and with all Applicable Laws.

58.       Use Restrictions. The following is added to Paragraph 6 of the Lease:

6.5       Change in Agreed Use. Lessor shall have the right to withhold its
consent to any requested change in the Agreed Use in Lessor’s sole, subjective
and absolute discretion. “Existing Zoning” shall mean the zoning ordinances of
the City of Irvine in effect as of the date of this Lease; however Agreed Use
shall not include any uses that would otherwise be permitted by a conditional
use permit, variance or other modification to the Existing Zoning.

6.6       Additional Restrictions on Use. Lessee shall not do or permit anything
to be done in or about the Premises which will in any way materially obstruct or
interfere with the rights of other tenants or occupants of the Project or
materially injure, annoy, or disturb them, or allow the Premises to be used for
any improper, immoral or unlawful purpose, or commit any waste. Lessee shall not
do or permit anything to be done on or about the Premises or bring or keep
anything into the Premises which will in any way increase the rate of,
invalidate or prevent the procuring of any insurance protecting against loss or
damage to the Project or any of its contents by fire or other casualty or
against liability for damage to property or injury to persons in or about the
Project or any part thereof.

6.7       Lessee’s Hazardous Substance Disclosures. Prior to the occupancy this
Lease, Lessee shall complete, execute and deliver to Lessor an Environmental
Questionnaire and Disclosure Statement (the “Environmental Questionnaire”) in
the form of Exhibit E attached to this Lease, and Lessee shall certify to Lessor
all information contained in the Environmental Questionnaire as true and correct
to the best of Lessee’s knowledge and belief. The completed Environmental
Questionnaire shall be deemed incorporated into this Lease for all purposes, and
Lessor shall be entitled to rely fully on the information contained therein. On
each anniversary of the Commencement Date (each such date is hereinafter
referred to as a “Disclosure Date”), until and including the first Disclosure
Date occurring after the expiration or sooner termination of this Lease, Lessee
shall disclose to Lessor in writing the names and amounts of all Hazardous
Substances, or any combination thereof, which were stored, generated, used or
disposed of on, under or about the Premises for the twelve-month period prior to
each Disclosure Date, and which Lessee intends to store, generate, use or
dispose of on, under or about the Premises through the next Disclosure Date. At
Lessor’s option, Lessee’s disclosure obligations hereunder shall include a
requirement that Lessee update, execute and deliver to Lessor the Environmental
Questionnaire, as the same may be modified by Lessor from time to time.

59.       Maintenance, Repairs. Utility Installations, Trade Fixtures and
Alterations.

Paragraph 7.2 of the Lease is supplemented as follows:

 

 

-4-

--------------------------------------------------------------------------------

 


 

 

 

 

7.2       Lessor’s Obligations. At Lessor’s option, upon written notice to
Lessee, Lessor shall have the right to elect to undertake any of the maintenance
and repair obligations of Lessee under Paragraph 7.1 above, in which event the
same shall be governed by the provisions hereof. All amounts incurred by Lessor
in connection with any contracts, maintenance and repairs under this Paragraph
7.2, and impounds, and the supervision and management thereof, shall be payable
by Lessee in the same manner as set forth in Paragraph 4.2.

The following is added to Paragraph 7.3 of the Lease:

7.3(d)   Alterations-Risk/Indemnification. If Lessee or any person with whom
Lessee is engaged in business causes any structural damage to the Premises
during Alterations, Lessee assumes all risk of such damages actually incurred by
Lessor, including, without limitation, invalidation of any warranties or
guaranties and related damage to any improvements; and Lessee shall upon demand
promptly repair all such damage to the reasonable satisfaction of Lessor. If
Lessee fails to take any such actions, Lessor may, but shall have no obligation
to, take any such actions as Lessor deems appropriate to protect Lessor and the
Premises, and all costs incurred by Lessor thereby (including Lessor’s
reasonable attorneys’ fees) with interest shall be paid by Lessee to Lessor as
additional rent. Interest on unpaid amounts shall accrue from the date due at
the maximum rate permitted under law.

60.       Maintenance. Repairs. Utility Installations, Trade Fixtures and
Alterations. Paragraph 7.4(b) of the Lease is supplemented as follows:

7.4       Removal. Lessor and Lessee agree that Lessor shall not require Lessee
to remove (i) any tenant improvements initially installed by Lessee pursuant to
attached Exhibit D (provided, however, Lessee shall at Lessee’s sole cost and
expense remove the Building mezzanine on or prior to the Lease expiration date,
and to Lessor’s satisfaction, restore to good condition and repair those
portion’s of the Building affected by the mezzanine removal), or (ii) any
subsequent Alteration made by Lessee that is approved by Lessor, unless Lessor
requires in writing at the time it approves such Alteration that such Alteration
is either required to be removed upon the expiration of the Term (or the earlier
termination of this Lease) or is not required to be removed; provided however,
if Lessor does not provide such notice to Lessee within five (5) business days
after Lessor approves such Alteration, Lessor shall be deemed to have elected
not to require the removal of such Alteration.

61.       Insurance: Indemnity.

(a)        Paragraph 8.1 of the Lease is supplemented as follows:

8.1       Payment of Premiums. Lessee’s obligation to pay for liability
insurance maintained by Lessor shall be the pro rata share of such cost that is
reasonably allocated to the Premises as determined by Lessor.

(b)        Paragraph 8.4 of the Lease is supplemented as follows:

 

 

-5-

--------------------------------------------------------------------------------

 


 

 

 

 

8.4(d)   Property Insurance – Building Improvements.  Whenever Lessee shall
undertake any Alterations, additions or improvements in, to or about the
Premises, the insurance obtained by Lessee as required under this Lease must
extend to and include injuries to persons and damage to property arising in
connection with such Alterations, additions or improvements, without limitation
including liability under any applicable structural work act, and such other
insurance as Lessor shall reasonably require; and the policies of or
certificates evidencing such insurance must be delivered to Lessor prior to the
commencement of any such work.

8.4(e)   Lessee’s Other Insurance. Lessee shall also be required to maintain,
throughout the term of this Lease, (a) Business Auto Liability covering owned,
non-owned and hired vehicles with a limit of not less than $1,000,000 per
accident; (b) insurance protecting against liability under Workers’ Compensation
Laws with limits at least as required by statute with Employers Liability with
limits of $500,000 each accident, $500,000 disease policy limit, $500,000
disease - each employee; and (c) Business Interruption Insurance with limit of
liability representing loss of at least approximately six (6) months of income.

(c)        Paragraph 8.5 of the Lease is supplemented to provide that the form
and content of all insurance certificates and binders shall be subject to the
approval of Lessor.

(d)        Paragraph 8.6 of the Lease is supplemented to provide that (i)
nothing contained in such Paragraph shall absolve Lessee of its obligations of
maintenance and repair and payment of insurance deductibles under the Lease, and
(ii) in the event that any loss is due to the act, omission or negligence or
willful misconduct of Lessee or any of its agents, employees, contractors,
guests, invitees, assignees or sublessees, Lessee’s liability insurance shall be
primary and shall cover all losses and damages prior to any other insurance.

(e)        The following is added to Paragraph 8.7 of the Lease:

8.4(d)   Indemnity. None of Lessor or its agents, employees, contractors,
officers, partners and agents (collectively, the “Lessor Entities”) shall be
liable and Lessee hereby waives all claims against them for any damage to any
property or any injury to any person in or about the Premises or the Project by
or from any cause whatsoever (including without limiting the foregoing, rain or
water leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Project not being in good condition or repair,
gas, fire, oil, electricity or theft), except to the extent caused by or arising
from the gross negligence or willful misconduct of Lessor or its agents,
employees or contractors. Lessee shall protect, indemnify and hold the Lessor
Entities harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney’s fees) incurred by reason of (a) any damage
to any property (including but not limited to property of any Lessor Entity) or
any injury (including but not limited to death) to any person occurring in, on
or about the Premises or the Project to the extent that such injury or damage
shall be caused by or arise from any actual or alleged act, neglect, fault, or
omission by or of Lessee or any Lessee’s agents, employees, contractors,
officers, partners and agents to meet any standards imposed by any duty with
respect to the injury or damage; (b) the conduct or management of any work or
thing whatsoever done by the Lessee in or about the Premises or from
transactions of the Lessee concerning the Premises; (c) Lessee’s failure to
comply with any Applicable Requirements; or (d) any breach or default on the
part of Lessee in the performance of any covenant or agreement on the part of
the Lessee to be performed pursuant to this Lease. The provisions of this
Paragraph 8.4(d) shall survive the termination of this Lease with respect to any
claims or liability accruing prior to such termination.

 

-6-

 

--------------------------------------------------------------------------------

 


 

 

 

 

62.       Hazardous Substance Conditions. Intentionally deleted.

63.       Damage or Destruction.

9.3       Partial Damage-Uninsured Loss. Notwithstanding Paragraph 9.3 of the
Lease, in the event Lessor’s reasonable estimate for restoration of a Premises
Partial Damage that is not an Insured Loss (unless caused by a negligent act or
willful act of Lessee, in which case the first sentence of Paragraph 9.3 of the
Lease shall control, is less than Five Hundred Thousand Dollars ($500,000.00),
which amount shall be increased annually from the Commencement Date by the
increase, if any, in the Consumer Price Index for All Urban Consumers (base year
1982 84 = 100) for Los Angeles Riverside-Orange County (“CPI”), published by the
United States Department of Labor Bureau of Labor Statistics as of the Reference
Date, this Lease shall remain in effect, and the parties shall equally share the
restoration costs. Lessor shall restore such Premises Partial Damage as soon as
reasonably possible after receipt of Lessee’s share of the restoration costs.

The following is added to Paragraph 9 of the Lease:

9.8       Limited Obligation to Repair; Effect of Termination. Lessor’s
obligation, should it elect or be obligated to repair the Premises hereunder,
shall be limited to the basic shell and any Lessee improvements constructed by
Lessor, and Lessee shall, at its expense, replace or fully repair all Lessee’s
personal property, Trade Fixtures, Utility Installations and Lessee owned
Alterations existing at the time of such damage. If the Premises are to be
repaired in accordance with the foregoing, Lessee shall make available to Lessor
any portion of insurance proceeds its receives which are allocable to any Lessee
Improvements installed by Lessor. Lessee shall fully cooperate with Lessor in
removing Lessee’s personal property, Trade Fixtures, and any debris from the
Premises to facilitate the making of repairs. If the Lease is terminated
pursuant to this Paragraph 9, Lessor shall, subject to the rights of any
Lenders, be entitled to receive and retain all insurance proceeds resulting from
or attributable to such damage or destruction, except for proceeds payable under
policies obtained by Lessee which spec if/catty insure Lessee’s personal
property and Trade Fixtures.

 

 

-7-

--------------------------------------------------------------------------------

 


 

 

 

 

9.9       Outside Date to Repair or Replace. If the damage or destruction is an
Insured Loss and Lessor is obligated to repair such damage pursuant to the terms
herein, then Lessor’s architect or contractor shall certify within thirty (30)
days of the date of the damage or destruction (i) whether or not the damage
required to be repaired by Lessor may be substantially repaired, reconstructed
or restored within two hundred seventy (270) days of the date (the “Permit
Issuance Date”) of the damage or destruction (the “Estimated Repair Date”), and
Lessor shall cause a copy of the certification to be delivered to Lessee. If
Lessee does not receive the certification on or before the 30th day after the
date of the damage or destruction, the time period for repair shall be deemed to
be within the foregoing 270-day period, and the Estimated Repair Date shall be
deemed to be the 270th day from the Permit Issuance Date. If this Lease is then
not terminated in accordance with the provisions herein, and Lessor fails to
substantially complete repair or restoration of the Premises within thirty (30)
days of the Estimated Repair Date plus any Force Majeure Delays (as defined
below) and/or Lessee Delays (as defined below) (the “Lessee Outside Completion
Date”), then Lessee shall have the right to terminate this Lease by providing
Lessor with written notice of such election to terminate (the “Lessee
Termination Notice”). Time is of the essence, if Lessor does not receive the
Lessee Termination Notice by the Lessee Outside Termination Date, then Lessee’s
right to terminate this Lease pursuant to this Paragraph 9.9 shall automatically
terminate, this Lease shall continue in full force, and, subject to the
following provisions of this Paragraph, Lessor shall continue to complete repair
and restoration in accordance with its obligations under this Lease. Similarly,
if this Lease is not terminated in accordance with the provisions above, and
Lessor is unable to substantially complete repair or restoration of the Building
and Premises with one (1) year of the Estimated Repair Date as a result of any
Force Majeure Delays and/or any Lessee Delays, then Lessor may elect to
terminate this Lease by providing written notice to Lessee or continue to
complete repair and restoration in accordance with its obligations under this
Lease and the Lease shall remain in full force and effect. Force Majeure Delays”
shall be any delays due to strikes, lockouts, or other labor disturbance, civil
disturbance, riot, sabotage, blockage, embargo, inability to secure materials,
supplies, or labor through ordinary sources by reason of regulation or order of
any government or regulatory body, delays in procurement of labor, equipment or
materials through ordinary means using commercially reasonable efforts, delays
in the procurement of required governmental approvals, permits and/or licenses,
(including, without limitation, any delays in the approval of Lessee’s plans and
specifications) delays caused by third party legal or administrative claims or
challenges, delays caused by the insurance adjuster’s determination of loss and
issuance of insurance proceeds (which shall be a condition to commencing
construction), lightning, rain (including the time necessary for soil or
concrete to dry properly before resumption of construction), earthquake, fire,
storm, hurricane, tornado, flood, washout, explosion, or any other similar or
dissimilar cause outside of the performing party’s reasonable control. “Lessee
Delays” shall mean any delays caused in whole or in part by or through Lessee
and/or Lessee’s representatives or contractors, including, without limitation,
Lessee’s failure to cooperate with Landlord in the procurement of required
licenses and permits, and/or failure to approve any plans and specifications in
a timely fashion to the extent Lessee’s approval is reasonably required by
Lessor, any unreasonable interference by any of Lessee’s contractor,
subcontractors, employees, representatives and/or agents with any obligations to
be performed on the part of Lessor, requests for, changes or postponements in
construction (including postponements required by requested change orders),
submission of inaccurate or incomplete information to Landlord, failure to pay
any fees or charges when due, and/or failure to provide any required
authorizations in a timely fashion where such authorization is reasonably
required by Lessor.

64.       Utilities. Lessee shall bear the cost of water supplied to the
Premises as a “Collation Area Operating Expense” pursuant to Paragraph 4.2.
Paragraph 11 of the Lease is supplemented to provide that (i) Lessee shall cause
all utilities (other than water) to be placed in Lessee’s name and for all of
such utility charges to be directly paid by Lessee to the applicable utility
providers, and (ii) Lessor shall have no obligation, liability or responsibility
for the provision of utility services to the Premises or for any interruption in
same, and Lessee hereby waives all claims, damages and losses against Lessor
arising therefrom.

65.       Additional Terms and Conditions to Assignment and Subletting.

Paragraph 12.2 of the Lease is supplemented by the following:

 

 

-8-

--------------------------------------------------------------------------------

 


 

 

 

 

(h)        Lessee acknowledges and agrees that it shall be reasonable for Lessor
to withhold its consent to any proposed assignment or subletting if such
assignment or subletting is to either an existing lessee of Lessor or to it
prospective lessee of Lessor with whom Lessor is discussing or has discussed
leasing other space of Lessor.

(i)         Lessee agrees that fifty percent (50%) of any amounts paid by the
assignee or sublessee, however described, in excess of the Base Rent payable by
Lessee hereunder (or, in the case of sublease of a portion of the Premises, in
excess of the Base Rent reasonably allocable to such portion), shall be the
property of Lessor and such amounts shall be payable directly to Lessor by the
assignee or sublessee, subject to Paragraph 12.3 of the Lease. At Lessor’s
request, a written agreement shall be entered into by and among Lessee, Lessor
and the proposed assignee or sublessee confirming the requirements hereof. The
provisions of this Paragraph 12.2(i) shall not apply to any Permitted Transfer
to a Lessee Affiliate pursuant to Paragraph 12.4 (i.e., Lessee shall be entitled
to retain one hundred percent (100%) of any amounts paid by a Lessee Affiliate
if such assignment or sublease was consummated pursuant to Paragraph 12.4 and
all other applicable provisions of this Lease).

The following is added as new Paragraph 12.4:

12. 4    Permitted Assignment or Subletting to Lessee Affiliate. Notwithstanding
any contrary provision of Article 12, Lessor’s consent to any proposed
assignment or subletting shall not be required for any Permitted Transfer to a
Lessee Affiliate as defined in and pursuant to attached Lease Rider No. 1;
provided, however, (A) as a condition to any Permitted Transfer, Lessee shall
have provided Lessor, at least thirty (30) days before the effective date of the
proposed Permitted Transfer, with reasonable supporting documentation
establishing that, as applicable, the proposed assignee or sublessee qualifies
as a Lessee Affiliate and/or the proposed assignment qualities as a Proposed
Transfer, and (B) notwithstanding any Permitted Transfer, (1) Lessee shall at
all times continue to remain directly and primarily liable under this Lease, (2)
the use by such Permitted Transferee shall be the Agreed Use, and (3) no such
Transfer otherwise permitted by this Paragraph may be made by Lessee to a
transferee that is then insolvent or then involved in a bankruptcy proceeding.

66.       Estoppel Certificates. Paragraph 16 of the Lease is supplemented by
the following:

(d)        All factual statements in the Estoppel Certificate may be limited to
the Responding Party’s actual knowledge. Any financial statements of Lessee,
provided Lessee (or its parent) is a publicly traded corporation, required by
Lessor under Paragraph 16(c) shall not be in excess of financial statements
customarily prepared by Lessee. Notwithstanding anything in Paragraph 16(c) to
the contrary, so long as Lessee (or its parent) is a publicly traded
corporation, delivery of the most recent annual report filed for Lessee (or its
parent on a consolidated basis) shall satisfy Lessee’s obligation under
Paragraph 16(c).

67.       Additional Rights and Remedies.

 

 

-9-

--------------------------------------------------------------------------------

 


 

 

 

 

(a)        Any written notice given under Paragraph 13.1 of the Lease shall be
in lieu of, and not in addition to, the notice requirements of California Code
of Civil Procedure Section 1161 et seq,

(b)        In the event Lessor conducts any repair, maintenance, refurbishment
or other work on behalf of Lessee either during the Lease Term or after
termination and surrender, Lessor shall be authorized to charge Lessee, us
addition to the cost of such work, a construction management fee equal to
fifteen percent (15%) of the cost of such work.

(c)        Paragraph 20 of the Lease is supplemented by the following:

20.       Limitation on Liability. If Lessor shall fail to perform any covenant,
term, or condition of the Lease upon Lessor’s part to be performed, Lessee shall
be required to deliver to Lessor written notice of the same.

(d)        The following is added to Paragraph 20 of the Lease:

20.1     Any claim, demand or right of any kind by Lessee which is based upon or
arises in connection with the Lease shall be barred unless Lessee commences an
action thereon within the earlier of (i) six (6) months after the expiration of
the Lease, or (ii) twelve (12) months after the date that the act, omission,
event or default upon which the claim, demand or right arises, has occurred.

(e)        Any reference to “best efforts” in this Lease shall mean “best
commercially reasonable efforts.”

68.       Holdover Protections. Paragraph 26 of the Lease is supplemented as
follows:

Lessee indemnifies Lessor from all loss or liability arising from any holding
over by Lessee without Lessor’s express written consent or failure of Lessee to
surrender the Premises in accordance with Paragraph 7.4(c), including, without
limitation, claims made by succeeding lessees or losses due to lost
opportunities to lease to succeeding lessees.

69.       Mortgage Protections. The following is added to Paragraph 30 of the
Lease:

 

 

-10-

--------------------------------------------------------------------------------

 


 

 

 

 

30.5     Mortgagee Protections. Once Lessee has received written notice
identifying the name and address of a Lender holding a Security Device on the
Premises, Lessee agrees to notify such Lender by certified mail, return receipt
requested, with postage prepaid, of any default on the part of Lessor under this
Lease, and Lessee further agrees that, notwithstanding any provisions of this
Lease, no cancellation or termination of this Lease and no abatement or
reduction of the rent payable hereunder shall be effective unless the Lender has
received notice of the same and shall have failed within thirty (30) days after
the time when it shall have become entitled under the Security Devise to remedy
the same, to commence to cure such default and thereafter diligently prosecute
such cure to completion, and if the Lender needs to obtain possession of the
Premises to cure such default, to allow the Lender to obtain possession of the
Premises provided the Lender commences judicial or non-judicial proceedings to
obtain possession within such period and thereafter diligently prosecutes such
efforts and cure to completion. It is understood that the Lender shall have the
right, but not the obligation, to cure any default on the part of Lessor. Lessee
agrees that if a Lender shall succeed to the interest of Lessor under this
Lease, neither the Lender nor its successors or assigns shall be: bound by any
assignment (except as otherwise expressly permitted hereunder), surrender,
release, waiver, amendment or modification of this Lease made without such
Lender’s prior written consent, provided that Lessee shall have received notice
of the existence, identity and address of Lender prior to Tenant’s execution of
such amendment or modification; or obligated to make any payment to Lessee or
other prepaid charge to Lessee held by Lessor for any purpose unless the Lender
shall have come into exclusive possession of such charge. In addition, if a
Lender shall succeed to the interest of Lessor under this Lease, the Lender
shall have no obligation, nor incur any liability, relating to events occurring
prior to succeeding to Lessor’s interest. In the event that a Lender (or any
person or entity to whom the Security Device may subsequently be assigned)
notifies Lessee of a default under the Security Device and demands that Lessee
pay its rent and all other sums due under this Lease to the Lender, Lessee shall
honor such demand without inquiry and pay its rent and all other sums due under
this Lease directly to the Lender or as otherwise required pursuant to such
notice and shall not thereby incur any obligation or liability to Lessor.

70.       Signs. Paragraph 34 of the Lease is supplemented to provide that
Lessee shall have the right to install one (i) sign on the front of the Building
near Lessee’s entrance identifying Lessee as the Lessee thereof, provided
however, that the location, size, design, graphics, material, color and other
physical aspects of such sign shall be subject to Lessor’s prior written
approval, any covenants, conditions or restrictions encumbering the Building,
all permits and approvals of the City of Irvine and any other applicable
governmental authority and Applicable Requirements, and otherwise in accordance
with Paragraph 34. Lessee shall further be responsible, at Lessee’s sole cost
and expense, for the maintenance of such sign and for its removal and the repair
of any damage to the Building upon the expiration or earlier termination of the
Term.

71.       Rules and Regulations. Paragraph 40 of the Lease is supplemented to
incorporate therein and into the Lease any initial Rules and Regulations which
are attached as Exhibit C to the Lease.

72.       Lessee Improvements/Lessor Work. Lessee, at its cost, shall construct
the Lessee improvements (defined in the Work Letter Agreement) on the Premises
in accordance with the Work Letter Agreement which is attached as Exhibit D to
the Lease. All Lessee Improvements shall belong to and be the property of
Lessor. Lessor, at its cost, shall perform Lessor’s Work (defined in the Work
Letter Agreement) in accordance with the Work Letter Agreement.

73.       Confidentiality. Lessee acknowledges and agrees that the terms of the
Lease are confidential and constitute proprietary information of Lessor.
Disclosure of the terms could adversely affect the ability of Lessor to
negotiate other leases and impair Lessor’s relationship with other tenants.
Accordingly, Lessee agrees that it, its employees, agents, attorneys and brokers
shall not disclose the terms and conditions of the Lease to any other person or
entity, including without limitation other brokers, attorneys, tenants or
prospective tenants of Lessor, without the prior written consent of Lessor,
which may be withheld in Lessor’s sole discretion, unless required by law.

 

 

-11-

--------------------------------------------------------------------------------

 


 

 

 

 

74.       Consents. Paragraph 36 of the Lease is supplemented as follows:
“Notwithstanding the foregoing, Lessee’s obligation to reimburse Lessor for
Lessor’s costs and expenses in connection with any single request for consent
shall not exceed $2,500 for attorney’s fees incurred by Lessor in connection
with any single request for consent plus all of Lessor’s actual out-of-pocket
consultants’ fees.”

By LESSOR:

BY LESSEE:

IRVINE BUSINESS PROPERTIES, a California general partnership, General Partner

 PRO-DEX, INC.
a Colorado corporation

 

 

      By: Brinderson Holdings, L.P.
             a California limited partnership,  General Partner

By:   /s/ Mark P. Murphy               
Name Printed:  Mark P. Murphy
Title:   Chief Executive Officer       By: Brinderson Holdings Company
             a California Corporation,  General Partner  

            By: /s/ Gary L. Brinderson          
                 Gary L. Brinderson, President

By: /s/ Jeffrey J. Ritchey                 
Name Printed:  Jeffrey J. Ritchey
Title: Chief Financial Officer

                               

 

            By:  /s/ Atef A. Moussa                         

 

                 Atef A. Moussa, Assistant Secretary

     

      By: /s/ Marty Jones                        
            Marty Jones, General Partner

 

 

 

 

 

-12-

--------------------------------------------------------------------------------

 

 